Exhibit 10.1

 

 

 

Published Transaction CUSIP Number: 87124KAA1

Published Revolver CUSIP Number: 87124KAB9

CREDIT AGREEMENT

among

SYKES ENTERPRISES, INCORPORATED

as Borrower

THE LENDERS NAMED HEREIN

as Lenders

and

KEYBANK NATIONAL ASSOCIATION

as Lead Arranger, Sole Book Runner and Administrative Agent

BANK OF AMERICA, N.A.

as Syndication Agent

HSBC BANK USA, NATIONAL ASSOCIATION

as Co-Documentation Agent

RBS CITIZENS, NATIONAL ASSOCIATION

as Co-Documentation Agent

 

 

dated as of

May 3, 2012

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I. DEFINITIONS

     1   

Section 1.1. Definitions

     1   

Section 1.2. Accounting Terms

     24   

Section 1.3. Terms Generally

     25   

ARTICLE II. AMOUNT AND TERMS OF CREDIT

     25   

Section 2.1. Amount and Nature of Credit

     25   

Section 2.2. Revolving Credit Commitment

     26   

Section 2.3. Interest

     31   

Section 2.4. Evidence of Indebtedness

     32   

Section 2.5. Notice of Loans and Credit Events; Funding of Loans

     32   

Section 2.6. Payment on Loans and Other Obligations

     34   

Section 2.7. Prepayment

     36   

Section 2.8. Commitment and Other Fees

     37   

Section 2.9. Modifications to Commitment

     37   

Section 2.10. Computation of Interest and Fees

     39   

Section 2.11. Mandatory Payments

     39   

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED
CAPITAL; TAXES

     39   

Section 3.1. Requirements of Law

     39   

Section 3.2. Taxes

     41   

Section 3.3. Funding Losses

     42   

Section 3.4. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate

     43   

Section 3.5. Discretion of Lenders as to Manner of Funding

     43   

ARTICLE IV. CONDITIONS PRECEDENT

     44   

Section 4.1. Conditions to Each Credit Event

     44   

Section 4.2. Conditions to the First Credit Event

     44   

Section 4.3. Post-Closing Conditions

     47   

ARTICLE V. COVENANTS

     47   

Section 5.1. Insurance

     47   

Section 5.2. Money Obligations

     47   

Section 5.3. Financial Statements and Information

     47   

Section 5.4. Financial Records

     48   

Section 5.5. Franchises; Change in Business

     49   

Section 5.6. ERISA Pension and Benefit Plan Compliance

     49   

Section 5.7. Financial Covenants

     50   

Section 5.8. Borrowing

     50   

Section 5.9. Liens

     51   

Section 5.10. Regulations T, U and X

     52   

Section 5.11. Investments, Loans and Guaranties

     52   

Section 5.12. Merger and Sale of Assets

     53   

Section 5.13. Acquisitions

     54   

Section 5.14. Notice

     55   

Section 5.15. Restricted Payments

     55   

 

i



--------------------------------------------------------------------------------

     Page  

Section 5.16. Environmental Compliance

     55   

Section 5.17. Affiliate Transactions

     55   

Section 5.18. Use of Proceeds

     56   

Section 5.19. Subsidiary Guaranties and Pledge of Stock or Other Ownership
Interest

     56   

Section 5.20. Restrictive Agreements

     57   

Section 5.21. Other Covenants and Provisions

     57   

Section 5.22. Pari Passu Ranking

     57   

Section 5.23. Guaranty Under Material Indebtedness Agreement

     58   

Section 5.24. Amendment of Organizational Documents

     58   

Section 5.25. Further Assurances

     58   

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

     58   

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification

     58   

Section 6.2. Corporate Authority

     58   

Section 6.3. Compliance with Laws and Contracts

     59   

Section 6.4. Litigation and Administrative Proceedings

     59   

Section 6.5. Title to Assets

     60   

Section 6.6. Liens and Security Interests

     60   

Section 6.7. Tax Returns

     60   

Section 6.8. Environmental Laws

     60   

Section 6.9. Continued Business

     60   

Section 6.10. Employee Benefits Plans

     61   

Section 6.11. Consents or Approvals

     62   

Section 6.12. Solvency

     62   

Section 6.13. Financial Statements

     62   

Section 6.14. Regulations

     62   

Section 6.15. Material Agreements

     63   

Section 6.16. Intellectual Property

     63   

Section 6.17. Insurance

     63   

Section 6.18. Accurate and Complete Statements

     63   

Section 6.19. Investment Company; Other Restrictions

     63   

Section 6.20. Defaults

     63   

ARTICLE VII. EVENTS OF DEFAULT

     63   

Section 7.1. Payments

     64   

Section 7.2. Special Covenants

     64   

Section 7.3. Other Covenants

     64   

Section 7.4. Representations and Warranties

     64   

Section 7.5. Cross Default

     64   

Section 7.6. ERISA Default

     64   

Section 7.7. Change in Control

     64   

Section 7.8. Judgments

     64   

Section 7.9. Material Adverse Change

     65   

Section 7.10. Security

     65   

Section 7.11. Validity of Loan Documents

     65   

Section 7.12. Solvency

     65   

 

ii



--------------------------------------------------------------------------------

     Page  

ARTICLE VIII. REMEDIES UPON DEFAULT

     66   

Section 8.1. Optional Defaults

     66   

Section 8.2. Automatic Defaults

     66   

Section 8.3. Letters of Credit

     67   

Section 8.4. Offsets

     67   

Section 8.5. Equalization Provisions

     67   

Section 8.6. Other Remedies

     68   

Section 8.7. Application of Proceeds

     68   

ARTICLE IX. THE ADMINISTRATIVE AGENT

     69   

Section 9.1. Appointment and Authorization

     69   

Section 9.2. Note Holders

     69   

Section 9.3. Consultation With Counsel

     69   

Section 9.4. Documents

     70   

Section 9.5. Administrative Agent and Affiliates

     70   

Section 9.6. Knowledge or Notice of Default

     70   

Section 9.7. Action by Administrative Agent

     70   

Section 9.8. Release of Guarantor of Payment or Pledge of Stock

     71   

Section 9.9. Delegation of Duties

     71   

Section 9.10. Indemnification of Administrative Agent

     71   

Section 9.11. Successor Agent

     71   

Section 9.12. Fronting Lender

     72   

Section 9.13. Swing Line Lender

     72   

Section 9.14. Administrative Agent May File Proofs of Claim

     72   

Section 9.15. No Reliance on Administrative Agent’s Customer Identification
Program

     73   

Section 9.16. Other Agents

     73   

ARTICLE X. MISCELLANEOUS

     73   

Section 10.1. Lenders’ Independent Investigation

     73   

Section 10.2. No Waiver; Cumulative Remedies

     74   

Section 10.3. Amendments, Waivers and Consents

     74   

Section 10.4. Notices

     75   

Section 10.5. Costs, Expenses and Documentary Taxes

     76   

Section 10.6. Indemnification

     76   

Section 10.7. Obligations Several; No Fiduciary Obligations

     76   

Section 10.8. Execution in Counterparts

     77   

Section 10.9. Binding Effect; Borrower’s Assignment

     77   

Section 10.10. Lender Assignments

     77   

Section 10.11. Sale of Participations

     79   

Section 10.12. Replacement of Affected Lenders

     80   

Section 10.13. Patriot Act Notice

     80   

Section 10.14. Severability of Provisions; Captions; Attachments

     80   

Section 10.15. Investment Purpose

     81   

Section 10.16. Entire Agreement

     81   

Section 10.17. Limitations on Liability of the Fronting Lender

     81   

Section 10.18. General Limitation of Liability

     81   

Section 10.19. No Duty

     81   

 

iii



--------------------------------------------------------------------------------

    

Page

 

Section 10.20. Legal Representation of Parties

     82   

Section 10.21. Judgment Currency

     82   

Section 10.22. Governing Law; Submission to Jurisdiction

     82   

Jury Trial Waiver

     Signature Page 1   

 

Exhibit A

  Form of Revolving Credit Note

Exhibit B

  Form of Swing Line Note

Exhibit C

  Form of Notice of Loan

Exhibit D

  Form of Compliance Certificate

Exhibit E

  Form of Assignment and Acceptance Agreement

Exhibit F

  Mandatory Costs

Schedule 1

  Guarantors of Payment

Schedule 2

  Pledged Securities

Schedule 5.8

  Indebtedness

Schedule 5.9

  Liens

Schedule 5.11

  Permitted Foreign Subsidiary Loans, Guaranties and Investments

Schedule 6.1

  Corporate Existence; Subsidiaries; Foreign Qualification

Schedule 6.4

  Litigation and Administrative Proceedings

Schedule 6.10

  Employee Benefits Plans

Schedule 6.15

  Material Agreements

 

iv



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (as the same may from time to time be amended, restated or
otherwise modified, this “Agreement”) is made effective as of the 3rd day of
May, 2012 among:

(a) SYKES ENTERPRISES, INCORPORATED, a Florida corporation (the “Borrower”);

(b) the lenders listed in the Register, as hereinafter defined, and each other
Eligible Transferee, as hereinafter defined, that from time to time becomes a
party hereto pursuant to Section 2.9(b) or 10.10 hereof (collectively, the
“Lenders” and, individually, each a “Lender”);

(c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the lead
arranger, sole book runner and administrative agent for the Lenders under this
Agreement (the “Administrative Agent”);

(d) BANK OF AMERICA, N.A., a national banking association, as syndication agent;

(e) HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association, as
co-documentation agent; and

(f) RBS CITIZENS, NATIONAL ASSOCIATION, a national banking association, as
co-documentation agent.

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;

NOW, THEREFORE, it is mutually agreed as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.



--------------------------------------------------------------------------------

“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.

“Additional Lender” means a financial institution that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.

“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.

“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.

“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.

“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.

“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.

“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.

“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” means that term as defined in the first paragraph of this Agreement.

“Alternate Currency” means (a) Euros, Canadian Dollars, Pounds Sterling and
Krona, in each case as acceptable to the Administrative Agent, and (b) any other
currency, other than Dollars, agreed to by the Administrative Agent that
(i) shall be freely transferable and convertible into Dollars, (ii) is dealt
with in the London interbank deposit market, and (iii) for which no central bank
or other governmental authorization in the country of issue of such currency is
required to give authorization for the use of such currency by any Lender for
making Revolving Loans unless such authorization has been obtained and remains
in full force and effect.

 

2



--------------------------------------------------------------------------------

“Alternate Currency Exposure” means, at any time and without duplication, the
sum of the Dollar Equivalent of (a) the aggregate principal amount of Alternate
Currency Loans, and (b) the Letter of Credit Exposure that is denominated in one
or more Alternate Currencies.

“Alternate Currency Loan” means a Loan described in Section 2.2(a) hereof, that
shall be denominated in an Alternate Currency and on which the Borrower shall
pay interest at the Derived Alternate Currency Rate.

“Alternate Currency Maximum Amount” means One Hundred Eighty-Three Million Seven
Hundred Fifty Thousand Dollars ($183,750,000).

“Alternate Currency Rate” means, with respect to an Alternate Currency Loan, for
any Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by the Administrative Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Alternate Currency Loan, as listed on
British Bankers Association Interest Rate LIBOR 01 or 02 as provided by Reuters
(or, if for any reason such rate is unavailable from Reuters, from any other
similar company or service that provides rate quotations comparable to those
currently provided by Reuters) as the rate in the London interbank market for
deposits in the relevant Alternate Currency in immediately available funds with
a maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Alternate Currency
Rate shall be the average (rounded upward to the nearest 1/16th of 1%) of the
per annum rates at which deposits in immediately available funds in the relevant
Alternate Currency for the relevant Interest Period and in the amount of the
Alternate Currency Loan to be disbursed or to remain outstanding during such
Interest Period, as the case may be, are offered to the Administrative Agent (or
an affiliate of the Administrative Agent, in the Administrative Agent’s
discretion) by prime banks in any Alternate Currency market reasonably selected
by the Administrative Agent, determined as of 11:00 A.M. (London time) (or as
soon thereafter as practicable), two Business Days prior to the beginning of the
relevant Interest Period pertaining to such Alternate Currency Loan hereunder;
by (b) 1.00 minus the Reserve Percentage.

“Applicable Commitment Fee Rate” means:

(a) for the period from the Closing Date through August 31, 2012, seventeen and
one-half (17.50) basis points; and

(b) commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending June 30, 2012, the number of basis points set forth in
the following matrix, based upon the result of the computation of the Leverage
Ratio as set forth in the Compliance Certificate for such fiscal period, shall
be used to establish the number of basis points that will go into effect on
September 1, 2012 and, thereafter, as set forth in each successive Compliance
Certificate, as provided below:

 

3



--------------------------------------------------------------------------------

Leverage Ratio

  

Applicable Commitment Fee Rate

Less than or equal to 1.00 to 1.00

   17.50 basis points

Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00

   20.00 basis points

Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00

   25.00 basis points

Greater than 2.00 to 1.00

   30.00 basis points

After September 1, 2012, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(a) and
(b) hereof, the Consolidated financial statements of the Borrower. The above
pricing matrix does not modify or waive, in any respect, the requirements of
Section 5.7 hereof, the rights of the Administrative Agent and the Lenders to
charge the Default Rate, or the rights and remedies of the Administrative Agent
and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, (i) during any period when the Borrower shall
have failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Commitment
Fee Rate shall be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to the Administrative Agent in
the Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Commitment Fee Period, (B) the Applicable Commitment Fee Rate shall be
determined based on such corrected Compliance Certificate, and (C) the Borrower
shall immediately pay to the Administrative Agent the accrued additional fees
owing as a result of such increased Applicable Commitment Fee Rate for such
Applicable Commitment Fee Period.

“Applicable Margin” means:

(a) for the period from the Closing Date through August 31, 2012, one hundred
twelve and one-half (112.50) basis points for Eurodollar Loans and Alternate
Currency Loans and twelve and one-half (12.50) basis points for Base Rate Loans;
and

(b) commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending June 30, 2012, the number of basis points (depending
upon whether Loans are Eurodollar Loans, Alternate Currency Loans or Base Rate
Loans) set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period, shall be used to establish the number of basis points that
will go into effect on September 1, 2012 and, thereafter, as set forth in each
successive Compliance Certificate, as provided below:

 

4



--------------------------------------------------------------------------------

Leverage Ratio

  

Applicable Basis Points for

Eurodollar Loans and Alternate

Currency Loans

  

Applicable Basis Points for

Base Rate Loans

Less than or equal to 1.00 to 1.00

   112.50    12.50

Greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00

   125.00    25.00

Greater than 1.50 to 1.00 but less than or equal to 2.00 to 1.00

   137.50    37.50

Greater than 2.00 to 1.00

   150.00    50.00

After September 1, 2012, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(a) and
(b) hereof, the Consolidated financial statements of the Borrower. The above
pricing matrix does not modify or waive, in any respect, the requirements of
Section 5.7 hereof, the rights of the Administrative Agent and the Lenders to
charge the Default Rate, or the rights and remedies of the Administrative Agent
and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, (i) during any period when the Borrower shall
have failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Margin shall
be the highest rate per annum indicated in the above pricing grid for Loans of
that type, regardless of the Leverage Ratio at such time, and (ii) in the event
that any financial information or certification provided to the Administrative
Agent in the Compliance Certificate is shown to be inaccurate (regardless of
whether this Agreement or the Commitment is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable Margin
Period”) than the Applicable Margin applied for such Applicable Margin Period,
then (A) the Borrower shall immediately deliver to the Administrative Agent a
corrected Compliance Certificate for such Applicable Margin Period, (B) the
Applicable Margin shall be determined based on such corrected Compliance
Certificate, and (C) the Borrower shall immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Margin Period.

“Approved Depository” means a domestic or foreign commercial bank or United
States branch of a foreign bank licensed under the laws of the United States or
a State thereof having (a) capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000) and (b) a senior unsecured long-term indebtedness rating
from Standard & Poor’s of at least A-, or the equivalent thereof, or from
Moody’s of at least A3, or the equivalent thereof, or, with respect to any
investment or deposit in a foreign bank in excess of One Million Dollars
($1,000,000), an equivalent rating from a comparable foreign rating agency.

 

5



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.

“Authorized Officer” means a Financial Officer, the Vice President and General
Counsel, or other individual authorized by a Financial Officer in writing (with
a copy to the Administrative Agent) to handle certain administrative matters in
connection with this Agreement.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day). Any change in the Base Rate shall be effective immediately
from and after such change in the Base Rate.

“Base Rate Loan” means a Loan described in Section 2.2(a) hereof, that shall be
denominated in Dollars and on which the Borrower shall pay interest at the
Derived Base Rate.

“Borrower” means that term as defined in the first paragraph of this Agreement.

“Borrower Investment Policy” means the Investment Policy of the Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the Board of Directors of the Borrower.

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
national banks are authorized or required to close in Cleveland, Ohio, and, in
addition, (a) if the applicable Business Day relates to a Eurodollar Loan, is a
day of the year on which dealings in Dollar deposits are carried on in the
London interbank Eurodollar market, and (b) if the applicable Business Day
relates to an Alternate Currency, is a day of the year on which dealings in
deposits are carried on in the relevant Alternate Currency.

“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.

“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for the purposes hereof, the amount of any such
obligation shall be the capitalized amount thereof determined in accordance with
GAAP.

 

6



--------------------------------------------------------------------------------

“Cash Equivalent Investments” means:

(a) securities issued, or directly and fully guaranteed or insured by, the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;

(b) time deposits, demand deposits, certificates of deposit and bankers’
acceptances of an Approved Depository, in each case with maturities of not more
than one year from the date of acquisition;

(c) commercial paper issued by an Approved Depository or by the parent company
of an Approved Depository and commercial paper issued by, or guaranteed by, any
industrial or financial company with a short-term commercial paper rating of at
least A-1 or the equivalent thereof by Standard & Poor’s or at least P-1 or the
equivalent thereof by Moody’s, or guaranteed by any industrial company with a
long term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from Standard & Poor’s or Moody’s, as the case may be, and in each case
maturing within one calendar year after the date of acquisition;

(d) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in subparts (a) through
(c) above, or investments in money market funds of an investment management firm
with assets in excess of Five Hundred Million Dollars ($500,000,000); and

(e) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with an Approved Depository.

“Change in Control” means:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person (other than John
Sykes) or group (within the meaning of Sections 13d and 14d of the Exchange
Act), of shares representing more than thirty percent (30%) of the aggregate
ordinary Voting Power represented by the issued and outstanding equity interests
of the Borrower;

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors or other governing body of the Borrower by Persons who were
neither (i) nominated by the board of directors or other governing body of the
Borrower nor (ii) appointed by directors so nominated;

 

7



--------------------------------------------------------------------------------

(c) the occurrence of a change in control, or other term of similar import used
therein, as defined in any Material Indebtedness Agreement; or

(d) the Borrower shall no longer be subject to the periodical and other
reporting requirements of Section 13 or Section 15(d) of the Exchange Act.

“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.

“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.

“Closing Revolving Amount” means Two Hundred Forty-Five Million Dollars
($245,000,000).

“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.

“Collateral” means the Pledged Securities and any and all other assets of the
Companies that, on or after the Closing Date, are pledged to the Administrative
Agent, for the benefit of the Lenders, to secure the Obligations.

“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.

“Commitment Increase Period” means the period from the Closing Date to the date
that is ninety (90) days prior to the last day of the Commitment Period.

“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in the Register (taking into account any assignments pursuant to
Section 10.10 hereof).

“Commitment Period” means the period from the Closing Date to May 2, 2017, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article VIII hereof.

“Companies” means the Borrower and all Subsidiaries.

“Company” means the Borrower or a Subsidiary.

“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.

 

8



--------------------------------------------------------------------------------

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition; provided that, if the amount paid or to be paid for any such
consideration is not determinable at the time of such Acquisition, the amount
paid or to be paid for such consideration shall be estimated by the Borrower, in
its commercially reasonable discretion.

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges (specifically including
amortization of deferred grants) for fixed assets, leasehold improvements and
general intangibles (specifically including goodwill) of the Borrower for such
period, as determined on a Consolidated basis.

“Consolidated EBIT” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) special non-cash losses and charges and other non-recurring
non-cash losses and charges, (iv) non-cash expenses incurred in connection with
stock-based compensation, and (v) non-recurring costs and expenses paid in cash
and incurred in connection with, or attributable to, a Significant Acquisition,
that were incurred within one year of the consummation of such Significant
Acquisition and that are otherwise acceptable to the Administrative Agent, in an
aggregate amount for each Significant Acquisition not to exceed the lesser of
(A) Fifty Million Dollars ($50,000,000), or (B) fifteen percent (15%) of the
total Consideration for such Significant Acquisition; minus (b) to the extent
included in Consolidated Net Earnings for such period, special non-cash gains
and other non-recurring non-cash gains.

“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, Consolidated EBIT plus Consolidated Depreciation and Amortization
Charges.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower for such period, as determined on a Consolidated basis.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.

“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.

“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).

“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.

“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.

“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.

“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.

“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Administrative Agent and the Borrower in writing of its good
faith determination that a condition under Section 4.1 hereof to its obligation
to fund any Loan shall not have been satisfied); (b) has notified the Borrower
or the Administrative Agent in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit; (c) has failed, within three Business Days after
receipt of a written request from the Administrative Agent or the Borrower to
confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit, and
such request states that the requesting party has reason to believe that the
Lender receiving such request may fail to comply with such obligation, and
states such reason; or (d) has failed to pay to the Administrative Agent or any
other Lender when due an amount owed by such Lender to the Administrative Agent
or any other Lender pursuant to the terms of this Agreement, unless such amount
is subject to a good faith dispute or such failure has been cured. Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.

 

10



--------------------------------------------------------------------------------

“Derived Alternate Currency Rate” means a rate per annum equal to the sum of
(a) the Applicable Margin (from time to time in effect) for Alternate Currency
Loans, (b) the Alternate Currency Rate applicable to the relevant Alternate
Currency, and (c) any Mandatory Costs.

“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.

“Derived Eurodollar Rate” means a rate per annum equal to the sum of (a) the
Applicable Margin (from time to time in effect) for Eurodollar Loans, (b) the
Eurodollar Rate, and (c) any Mandatory Costs.

“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

“Dollar” or the $ sign means lawful money of the United States of America.

“Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by the Administrative Agent on the basis of
its spot rate at approximately 11:00 A.M. (London time) on the date two Business
Days before the date of such Alternate Currency Loan or issuance of such Letter
of Credit denominated in such Alternate Currency, for the purchase of the
relevant Alternate Currency with Dollars for delivery on the date of such
Alternate Currency Loan or Letter of Credit, and (b) with respect to any other
amount, if such amount is denominated in Dollars, then such amount in Dollars
and, otherwise the Dollar equivalent of such amount, determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
(London time) on the date for which the Dollar equivalent amount of such amount
is being determined, for the purchase of the relevant Alternate Currency with
Dollars for delivery on such date; provided that, in calculating the Dollar
Equivalent for purposes of determining (i) the Borrower’s obligation to prepay
Loans and Letters of Credit pursuant to Section 2.11 hereof, or (ii) the
Borrower’s ability to request additional Loans or Letters of Credit pursuant to
the Commitment, the Administrative Agent may, in its discretion, on any Business
Day selected by the Administrative Agent (prior to payment in full of the
Obligations), calculate the Dollar Equivalent of each such Loan or Letter of
Credit. The Administrative Agent shall notify the Borrower of the Dollar
Equivalent of such Alternate Currency Loan or any other amount, at the time that
such Dollar Equivalent shall have been determined.

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Two Hundred Fifty

 

11



--------------------------------------------------------------------------------

Thousand Dollars ($250,000) (or the foreign currency equivalent of such amount),
and (c) has no direct or indirect Subsidiaries with aggregate assets, for such
Company and all such Subsidiaries, of more than Two Hundred Fifty Thousand
Dollars ($250,000) (or the foreign currency equivalent of such amount).

“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender. Any
Downgraded Lender shall cease to be a Downgraded Lender when the Administrative
Agent determines, in its reasonable discretion, that such Downgraded Lender is
no longer a Downgraded Lender based upon the characteristics set forth in this
definition.

“Eligible Transferee” means a commercial bank, financial institution or other
“accredited investor” (as defined in SEC Regulation D) that is not the Borrower,
a Subsidiary or an Affiliate.

“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.

“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code
Section 4975) or a breach of a fiduciary duty under ERISA that could result in
liability to a Company; (c) the application by a Controlled Group member for a
waiver from the minimum funding requirements of Code Section 412 or ERISA
Section 302 or a Controlled Group member is required to provide security under
Code Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such

 

12



--------------------------------------------------------------------------------

ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.

“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.

“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.

“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
British Bankers Association’s London interbank offered rate, as published by
Thomson Reuters or Bloomberg (or, if for any reason such rate is unavailable
from Thomson Reuters or Bloomberg, from any other similar company or service
that provides rate quotations comparable to those currently provided by Thomson
Reuters or Bloomberg) for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to the Administrative Agent (or an affiliate of the
Administrative Agent, in the Administrative Agent’s discretion) by prime banks
in any Eurodollar market reasonably selected by the Administrative Agent,
determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), two Business Days prior to the beginning of the relevant Interest
Period pertaining to such Eurodollar Loan; by (b) 1.00 minus the Reserve
Percentage.

 

13



--------------------------------------------------------------------------------

“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VII hereof.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
taxes imposed on or measured by its overall net income or branch profits, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which the
Administrative Agent or such Lender, as the case may be, is organized or in
which its principal office is located, or, in the case of any Lender, in which
its applicable lending office is located, and any withholding tax imposed with
respect to the Administrative Agent or such Lender, as the case may be, pursuant
to Section 1471(a) or 1472(a) of the Code (or any amended or successor provision
that is substantially comparable).

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer or controller. Unless
otherwise qualified, all references to a Financial Officer in this Agreement
shall refer to a Financial Officer of the Borrower.

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, any State thereof or the District of
Columbia.

“Fronting Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Lender may issue, a Letter of Credit, such other
Lender as shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Lenders.

 

14



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 1 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall, pursuant to Section 5.19 hereof, execute and deliver a Guaranty of
Payment to the Administrative Agent, or become a party by joinder to the
Guaranty of Payment that was executed on the Closing Date, subsequent to the
Closing Date.

“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.

“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.

“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.

“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable

 

15



--------------------------------------------------------------------------------

in the ordinary course of business), (c) all obligations under conditional sales
or other title retention agreements, (d) all obligations (contingent or
otherwise) under any letter of credit or banker’s acceptance, (e) all net
obligations under any currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device or any Hedge
Agreement, (f) all synthetic leases, (g) all Capitalized Lease Obligations,
(h) all obligations of such Company with respect to asset securitization
financing programs, (i) all obligations to advance funds to, or to purchase
assets, property or services from, any other Person in order to maintain the
financial condition of such Person, (j) all indebtedness of the types referred
to in subparts (a) through (i) above of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above.

“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) is not Solvent or is the subsidiary of a Person
that is not Solvent; or (b) has become the subject of a proceeding under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or is a subsidiary of a Person that has become the subject of a
proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be an Insolvent
Lender solely by virtue of the ownership or acquisition or control of an equity
interest in such Lender or a parent company thereof by a governmental authority
or an instrumentality thereof so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any Insolvent Lender shall cease to be an Insolvent Lender when the
Administrative Agent determines, in its reasonable discretion, that such
Insolvent Lender is no longer an Insolvent Lender based upon the characteristics
set forth in this definition.

“Intercompany Note” means any term note or other promissory note evidencing any
intercompany loan of the Borrower to a Foreign Subsidiary of the Borrower.

“Interest Adjustment Date” means the last day of each Interest Period.

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of the Borrower, on a Consolidated basis, the ratio of
(a) Consolidated EBIT to (b) Consolidated Interest Expense.

 

16



--------------------------------------------------------------------------------

“Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the period
commencing on the date such LIBOR Fixed Rate Loan is made and ending on the last
day of such period, as selected by the Borrower pursuant to the provisions
hereof, and, thereafter (unless, with respect to a Eurodollar Loan, such LIBOR
Fixed Rate Loan is converted to a Base Rate Loan), each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of such period, as selected by the Borrower pursuant to
the provisions hereof. The duration of each Interest Period for a LIBOR Fixed
Rate Loan shall be one month, two months, three months or six months, in each
case as the Borrower may select upon notice, as set forth in Section 2.5 hereof;
provided that (a) if the Borrower shall fail to so select the duration of any
Interest Period for a Eurodollar Loan at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period; and (b) each Alternate Currency Loan must
be repaid on the last day of the Interest Period applicable thereto.

“KeyBank” means KeyBank National Association, and its successors and assigns.

“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Fronting Lender and the Swing
Line Lender.

“Letter of Credit” means a standby letter of credit that shall be issued by the
Fronting Lender for the account of the Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) three hundred sixty-four (364) days after its date of
issuance (provided that such Letter of Credit may provide for the renewal
thereof for additional one year periods), or (b) thirty (30) days prior to the
last day of the Commitment Period.

“Letter of Credit Commitment” means the commitment of the Fronting Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Thirty-Five Million Dollars ($35,000,000).

“Letter of Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate undrawn amount of all issued and outstanding Letters of
Credit, and (b) the aggregate of the draws made on Letters of Credit that have
not been reimbursed by the Borrower or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the face amount of such Letter of Credit, multiplied by
(b) the Applicable Margin for Eurodollar Loans in effect on such day divided by
three hundred sixty (360).

“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (for the most recently completed fiscal
quarter of the Borrower); to (b) Consolidated EBITDA (for the most recently
completed four fiscal quarters of the Borrower).

“LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency Loan.

 

17



--------------------------------------------------------------------------------

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Liquidity Amount” means, at any time, the sum of (a) the Revolving Amount,
minus (b) the Revolving Credit Exposure, plus (c) Cash Equivalent Investments.

“Loan” means a Revolving Loan or a Swing Loan.

“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, each Pledge Agreement, all
documentation relating to each Letter of Credit, the Administrative Agent Fee
Letter and the Closing Fee Letter, as any of the foregoing may from time to time
be amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.

“Mandatory Costs” means, with respect to a Lender, the percentage rate per annum
calculated by the Administrative Agent in accordance with the attached Exhibit
F.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower, (b) the business, operations, property, condition (financial or
otherwise) or prospects of the Companies taken as a whole, or (c) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of the Administrative Agent or the Lenders hereunder or
thereunder.

“Material Indebtedness Agreement” means any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
equal to or in excess of the amount of Five Million Dollars ($5,000,000).

“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth in the
Register, subject to decreases pursuant to Section 2.9(a) hereof, increases
pursuant to Section 2.9(b) hereof and assignments of interests pursuant to
Section 10.10 hereof; provided that the Maximum Amount for the Swing Line Lender
shall exclude the Swing Line Commitment (other than its pro rata share), and the
Maximum Amount of the Fronting Lender shall exclude the Letter of Credit
Commitment (other than its pro rata share thereof).

“Maximum Revolving Amount” means Three Hundred Million Dollars ($300,000,000),
as such amount may be reduced pursuant to Section 2.9(a) hereof.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.

 

18



--------------------------------------------------------------------------------

“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.

“Non-Consenting Lender” means that term as defined in Section 10.3(c) hereof.

“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.

“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.

“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Fronting Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees, payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit;
(e) every other liability, now or hereafter owing to the Administrative Agent or
any Lender by any Company pursuant to this Agreement or any other Loan Document;
and (f) all Related Expenses.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.

“Participant” means that term as defined in Section 10.11 hereof.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.

“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).

 

19



--------------------------------------------------------------------------------

“Permitted Foreign Restructuring” means a corporate restructuring for tax
planning purposes involving certain Foreign Subsidiaries of the Borrower
pursuant to which such Foreign Subsidiaries will, after the Closing Date, become
direct or indirect Subsidiaries of a newly formed first-tier Foreign Subsidiary
of the Borrower or a Domestic Subsidiary that shall be organized under the laws
of Luxembourg.

“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:

(a) the investments by the Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;

(b) the loans by the Borrower or a Domestic Subsidiary to a Foreign Subsidiary,
in such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;

(c) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or guaranty from a Foreign Subsidiary of Indebtedness of, a Company; and

(d) after the Closing Date, the loans by a Credit Party to, the investments by a
Credit Party in, and the guaranties by a Credit Party of the Indebtedness of,
Foreign Subsidiaries, up to the aggregate amount, for all such loans,
investments and guaranties of Fifty Million Dollars ($50,000,000); provided that
any investment of equity interests by a Credit Party to a Foreign Subsidiary in
connection with the Permitted Foreign Restructuring shall be excluded from the
foregoing calculation.

“Permitted Investment” means an investment of a Company, made after the Closing
Date, in the stock (or other debt or equity instruments) of a Person (other than
a Company), so long as (a) the Company making the investment is a Credit Party
or a Foreign Subsidiary; and (b) the aggregate amount of all such investments of
all Companies made after the Closing Date does not exceed, at any time, an
aggregate amount (as determined when each such investment is made) of Fifteen
Million Dollars ($15,000,000).

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated as of the Closing Date, and any other Pledge Agreement executed
by any other Domestic Subsidiary on or after the Closing Date, as any of the
foregoing may from time to time be amended, restated or otherwise modified.

“Pledged Securities” means (a) sixty-five percent (65%) of the total outstanding
shares of voting capital stock or other voting equity interests of each existing
or future first-tier Foreign

 

20



--------------------------------------------------------------------------------

Subsidiary of the Borrower or a Domestic Subsidiary, and (b) one hundred percent
(100%) of all non-voting shares of capital stock or other non-voting equity
interests of each existing or future first-tier Foreign Subsidiary of the
Borrower or a Domestic Subsidiary. (Schedule 2 hereto lists, as of the Closing
Date (or, if Schedule 2 has been amended, as of the date of such amendment) all
of the Pledged Securities.)

“Pounds Sterling” means the lawful money of the United Kingdom.

“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.

“Register” means that term as described in Section 10.10(i) hereof.

“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by the
Administrative Agent, or imposed upon or asserted against the Administrative
Agent or any Lender, in any attempt by the Administrative Agent and the Lenders
to (i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) after the occurrence of
an Event of Default, maintain, insure, audit, collect, preserve, repossess or
dispose of any of the Collateral, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
Collateral; or (b) incidental or related to subpart (a) above, including,
without limitation, interest thereupon from the date incurred, imposed or
asserted until paid at the Default Rate.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.

“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.

“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or
(b) after the Commitment Period, the Revolving Credit Exposure; provided that
(i) the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.

 

21



--------------------------------------------------------------------------------

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.

“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate and the Alternate Currency Rate shall be
adjusted automatically on and as of the effective date of any change in the
Reserve Percentage.

“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any director or officer
of a Company or an Affiliate in excess of the aggregate amount of One Hundred
Thousand Dollars ($100,000) in any fiscal year.

“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.9(b) hereof,
or decreased pursuant to Section 2.9(a) hereof.

“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Fronting Lender to issue, and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Revolving Amount.

“Revolving Credit Exposure” means, at any time, the Dollar Equivalent of the sum
of (a) the aggregate principal amount of all Revolving Loans outstanding,
(b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.

“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.

“Revolving Loan” means a loan made to the Borrower by the Lenders in accordance
with Section 2.2(a) hereof.

 

22



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

“Significant Acquisition” means an Acquisition or a related series of
Acquisitions in which the aggregate Consideration paid or to be payable for such
Acquisition or series of Acquisitions exceeds Twenty-Five Million Dollars
($25,000,000).

“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities as such liabilities mature in the normal course of business,
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which its property would
constitute an unreasonably small amount of capital. As used in this definition,
the term “debts” includes any legal liability, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent, as determined in
accordance with the Bankruptcy Code.

“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.

“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.

“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower up to the aggregate amount at any time outstanding
of Ten Million Dollars ($10,000,000).

 

23



--------------------------------------------------------------------------------

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.

“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.

“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earliest
of (a) demand by the Swing Line Lender, (b) thirty (30) days after the date such
Swing Loan is made, or (c) the last day of the Commitment Period.

“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.

“Total Commitment Amount” means the principal amount of Two Hundred Forty-Five
Million Dollars ($245,000,000), as such amount may be increased pursuant to
Section 2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).

Section 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP. In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Borrower, the Administrative
Agent and the Required Lenders agree to enter into negotiations in order to

 

24



--------------------------------------------------------------------------------

amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
financial condition of the Borrower shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. Until such time as such
an amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated and
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC (or successors thereto or agencies with similar functions).

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms.

ARTICLE II. AMOUNT AND TERMS OF CREDIT

Section 2.1. Amount and Nature of Credit.

(a) Subject to the terms and conditions of this Agreement, the Lenders, during
the Commitment Period and to the extent hereinafter provided, shall make Loans
to the Borrower, participate in Swing Loans made by the Swing Line Lender to the
Borrower, and issue or participate in Letters of Credit at the request of the
Borrower, in such aggregate amount as the Borrower shall request pursuant to the
Commitment; provided that in no event shall the aggregate principal amount of
all Loans and Letters of Credit outstanding under this Agreement be in excess of
the Total Commitment Amount.

(b) Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:

(i) the Dollar Equivalent of the aggregate outstanding principal amount of Loans
made by such Lender (other than Swing Loans made by the Swing Line Lender), when
combined with such Lender’s pro rata share, if any, of the Letter of Credit
Exposure and the Swing Line Exposure, shall not be in excess of the Maximum
Amount for such Lender; and

(ii) the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.

Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.

 

25



--------------------------------------------------------------------------------

(c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.

Section 2.2. Revolving Credit Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Lenders shall make a Revolving Loan or
Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure; provided that the Borrower shall
not request any Alternate Currency Loan (and the Lenders shall not be obligated
to make an Alternate Currency Loan) if, after giving effect thereto, the
Alternate Currency Exposure would exceed the Alternate Currency Maximum Amount.
The Borrower shall have the option, subject to the terms and conditions set
forth herein, to borrow Revolving Loans, maturing on the last day of the
Commitment Period, by means of any combination of Base Rate Loans, Eurodollar
Loans or Alternate Currency Loans. With respect to each Alternate Currency Loan,
subject to the other provisions of this Agreement, the Borrower shall receive
all of the proceeds of such Alternate Currency Loan in one Alternate Currency
and repay such Alternate Currency Loan in the same Alternate Currency. Subject
to the provisions of this Agreement, the Borrower shall be entitled under this
Section 2.2(a) to borrow Revolving Loans, repay the same in whole or in part and
re-borrow Revolving Loans hereunder at any time and from time to time during the
Commitment Period.

(b) Letters of Credit.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Fronting Lender shall, in its own name, on behalf of the
Lenders, issue such Letters of Credit for the account of the Borrower or a
Guarantor of Payment, as the Borrower may from time to time request. The
Borrower shall not request any Letter of Credit (and the Fronting Lender shall
not be obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
(B) the Revolving Credit Exposure would exceed the Revolving Credit Commitment,
or (C) with respect to a request for a Letter of Credit to be issued in an
Alternate Currency, the Alternate Currency Exposure would exceed the Alternate
Currency Maximum Amount. The issuance of each Letter of Credit shall confer upon
each Lender the benefits and liabilities of a participation consisting of an
undivided pro rata interest in the Letter of Credit to the extent of such
Lender’s Commitment Percentage.

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to the Administrative Agent (and to the Fronting Lender, if the
Fronting Lender is a Lender other than the Administrative Agent) by an
Authorized Officer not later than 11:00 A.M. (Eastern time) three Business Days
prior to the date of the proposed issuance

 

26



--------------------------------------------------------------------------------

of the Letter of Credit. Each such request shall be in a form acceptable to the
Administrative Agent (and the Fronting Lender, if the Fronting Lender is a
Lender other than the Administrative Agent) and shall specify the face amount
thereof, the account party, the beneficiary, the requested date of issuance,
amendment, renewal or extension, the expiry date thereof, the Alternate Currency
if a Letter of Credit denominated in an Alternate Currency is requested, and the
nature of the transaction or obligation to be supported thereby. Concurrently
with each such request, the Borrower, and any Guarantor of Payment for whose
account the Letter of Credit is to be issued, shall execute and deliver to the
Fronting Lender an appropriate application and agreement, being in the standard
form of the Fronting Lender for such letters of credit, as amended to conform to
the provisions of this Agreement if required by the Administrative Agent. The
Administrative Agent shall give the Fronting Lender and each Lender notice of
each such request for a Letter of Credit.

(iii) Letters of Credit Fees. With respect to each Letter of Credit and the
drafts thereunder, if any, whether issued for the account of the Borrower or a
Guarantor of Payment, the Borrower agrees to (A) pay to the Administrative
Agent, for the pro rata benefit of the Lenders, a non-refundable commission
based upon the face amount of such Letter of Credit, which shall be paid
quarterly in arrears, on each Regularly Scheduled Payment Date, in an amount
equal to the aggregate sum of the Letter of Credit Fee for such Letter of Credit
for each day of such quarter; (B) pay to the Administrative Agent, for the sole
benefit of the Fronting Lender, an additional Letter of Credit fee, which shall
be paid on each date that such Letter of Credit shall be issued, amended or
renewed at the rate of one-quarter percent (1/4%) of the face amount of such
Letter of Credit; and (C) pay to the Administrative Agent, for the sole benefit
of the Fronting Lender, such other issuance, amendment, renewal, negotiation,
draw, acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Fronting Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.

(iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall immediately reimburse the Fronting
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by the Borrower on the date of the drawing of such Letter of
Credit, at the sole option of the Administrative Agent (and the Fronting Lender,
if the Fronting Lender is a Lender other than the Administrative Agent), the
Borrower shall be deemed to have requested a Revolving Loan, subject to the
provisions of Sections 2.2(a) and 2.5 hereof (other than the requirement set
forth in Section 2.5(d) hereof), in the amount drawn. Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of the Administrative Agent and such
Lender). Each Lender agrees to make a Revolving Loan on the date of such notice,
subject to no conditions precedent whatsoever. Each Lender acknowledges and
agrees that its obligation to make a Revolving Loan pursuant to Section 2.2(a)
hereof when required by this Section 2.2(b)(iv) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the

 

27



--------------------------------------------------------------------------------

Administrative Agent, for the account of the Fronting Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(iv) to reimburse, in
full (other than the Fronting Lender’s pro rata share of such borrowing), the
Fronting Lender for the amount drawn on such Letter of Credit. Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to the Borrower hereunder. Each Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such Lender
has not requested a Revolving Credit Note, its records relating to Revolving
Loans) such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.

(v) Participation in Letters of Credit. If, for any reason, the Administrative
Agent (and the Fronting Lender if the Fronting Lender is a Lender other than the
Administrative Agent) shall be unable to or, in the opinion of the
Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, or if the amount not reimbursed is a Letter of Credit drawn in an
Alternate Currency, the Administrative Agent (and the Fronting Lender if the
Fronting Lender is a Lender other than the Administrative Agent) shall have the
right to request that each Lender fund a participation in the amount due (or the
Dollar Equivalent with respect to a Letter of Credit in an Alternate Currency)
with respect to such Letter of Credit, and the Administrative Agent shall
promptly notify each Lender thereof (by facsimile or email (confirmed by
telephone), or telephone (confirmed in writing)). Upon such notice, but without
further action, the Fronting Lender hereby agrees to grant to each Lender, and
each Lender hereby agrees to acquire from the Fronting Lender, an undivided
participation interest in the amount due with respect to such Letter of Credit
in an amount equal to such Lender’s Commitment Percentage of the principal
amount due with respect to such Letter of Credit. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Fronting Lender, such Lender’s ratable share of
the amount due with respect to such Letter of Credit (determined in accordance
with such Lender’s Commitment Percentage). Each Lender acknowledges and agrees
that its obligation to acquire participations in the amount due under any Letter
of Credit that is drawn but not reimbursed by the Borrower pursuant to this
subsection (v) shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that each such payment shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. Each Lender shall comply with its obligation
under this subsection (v) by wire transfer of immediately available funds (in
Dollars, and in the case of a Letter of Credit issued and drawn in an Alternate
Currency, the Dollar Equivalent for amounts drawn in such Alternate Currency),
in the same manner as provided in Section 2.5 hereof with respect to Revolving
Loans. Each Lender is hereby authorized to record on its records such Lender’s
pro rata share of the amounts paid and not reimbursed on the Letters of Credit.

 

28



--------------------------------------------------------------------------------

(vi) Requests for Letters of Credit When One or More Lenders are Affected
Lenders. No Letter of Credit shall be requested, amended, extended or issued
hereunder if any Lender is at such time an Affected Lender hereunder, unless the
Administrative Agent (and the Fronting Lender) has entered into satisfactory (to
the Administrative Agent) arrangements with the Borrower or such Affected Lender
to eliminate or mitigate the reimbursement risk with respect to such Affected
Lender (including, without limitation, the posting of cash collateral).

(vii) Letters of Credit Issued and Outstanding When One or More Lenders are
Affected Lenders. With respect to any Letters of Credit that have been issued
and are outstanding at the time any Lender is an Affected Lender, the
Administrative Agent (and the applicable Fronting Lender) shall have the right
to request that the Borrower or such Affected Lender cash collateralize, in form
and substance satisfactory to the Administrative Agent (and the applicable
Fronting Lender), such Letters of Credit so as to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.

(c) Swing Loans.

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing Loans
to the Borrower in such amount or amounts as the Borrower, through an Authorized
Officer, may from time to time request; provided that the Borrower shall not
request any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Revolving Credit Commitment, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall be made in Dollars.

(ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Lenders, the Borrower agrees that the Swing Line
Lender shall have the right, in its sole discretion, to require that the then
outstanding Swing Loans be refinanced as a Revolving Loan. Such Revolving Loan
shall be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Upon receipt of such notice by the Borrower and the Lenders,
the Borrower shall be deemed, on such day, to have requested a Revolving Loan in
the principal amount of such Swing Loan in accordance with Sections 2.2(a) and
2.5 hereof (other than the requirement set forth in Section 2.5(d) hereof). Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of the Administrative
Agent and such Lender). Each Lender agrees to make a Revolving Loan on the date
of such notice, subject to no conditions precedent whatsoever. Each Lender
acknowledges and agrees that such Lender’s obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is
absolute and unconditional and shall not be affected by any circumstance

 

29



--------------------------------------------------------------------------------

whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Swing Line Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Lender’s pro rata share of
the amounts paid to refund such Swing Loan.

(iii) Participation in Swing Loans. If, for any reason, the Swing Line Lender is
unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding
Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether
before or after the maturity thereof), the Administrative Agent shall have the
right to request that each Lender fund a participation in such Swing Loan, and
the Administrative Agent shall promptly notify each Lender thereof (by facsimile
or email (confirmed by telephone), or telephone (confirmed in writing)). Upon
such notice, but without further action, the Swing Line Lender hereby agrees to
grant to each Lender, and each Lender hereby agrees to acquire from the Swing
Line Lender, an undivided participation interest in the right to share in the
payment of such Swing Loan in an amount equal to such Lender’s Commitment
Percentage of the principal amount of such Swing Loan. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the benefit of the Swing Line Lender, such Lender’s ratable share of
such Swing Loan (determined in accordance with such Lender’s Commitment
Percentage). Each Lender acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this Section 2.2(c)(iii) is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not the Revolving Credit Commitment shall have been reduced or
terminated. Each Lender shall comply with its obligation under this
Section 2.2(c)(iii) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans to be
made by such Lender.

(iv) Requests for Swing Loan When One or More Lenders are Affected Lenders. No
Swing Loan shall be requested or issued hereunder if any Lender is at such time
an Affected Lender hereunder, unless the Administrative Agent has entered into
satisfactory (to the Administrative Agent and the Swing Line Lender)
arrangements with the Borrower or such Affected Lender to eliminate or mitigate
the reimbursement risk with respect to such Affected Lender (including, without
limitation, the posting of cash collateral).

 

30



--------------------------------------------------------------------------------

(v) Swing Loans Outstanding When One or More Lenders are Affected Lenders. With
respect to any Swing Loans that are outstanding at the time any Lender is an
Affected Lender, the Administrative Agent shall have the right to request that
the Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to the Administrative Agent, such Swing Loans so as to eliminate or
mitigate the reimbursement risk with respect to such Affected Lender.

Section 2.3. Interest.

(a) Revolving Loans.

(i) Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Base Rate Loan outstanding from time to time from the date thereof
until paid at the Derived Base Rate from time to time in effect. Interest on
such Base Rate Loan shall be payable, commencing June 30, 2012, and continuing
on each Regularly Scheduled Payment Date thereafter and at the maturity thereof.

(ii) Eurodollar Loans. The Borrower shall pay interest on the unpaid principal
amount of each Eurodollar Loan outstanding from time to time, with the interest
rate to be fixed in advance on the first day of the Interest Period applicable
thereto through the last day of the Interest Period applicable thereto (but
subject to changes in the Applicable Margin for Eurodollar Loans), at the
Derived Eurodollar Rate. Interest on such Eurodollar Loan shall be payable on
each Interest Adjustment Date with respect to an Interest Period (provided that,
if an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).

(iii) Alternate Currency Loans. The Borrower shall pay interest on the unpaid
principal amount of each Alternate Currency Loan outstanding from time to time,
with the interest rate to be fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for Alternate Currency
Loans), at the Derived Alternate Currency Rate. Interest on such Alternate
Currency Loan shall be payable on each Interest Adjustment Date with respect to
an Interest Period (provided that, if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).

(b) Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Lender that shall have
funded a participation in such Swing Loan), on the unpaid principal amount of
each Swing Loan outstanding from time to time from the date thereof until paid
at the Derived Base Rate from time to time in effect. Interest on each Swing
Loan shall be payable on the Swing Loan Maturity Date applicable thereto. Each
Swing Loan shall bear interest for a minimum of one day.

 

31



--------------------------------------------------------------------------------

(c) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur, upon the election of the Administrative Agent or the
Required Lenders (i) the principal of each Loan and the unpaid interest thereon
shall bear interest, until paid, at the Default Rate, (ii) the fee for the
aggregate undrawn amount of all issued and outstanding Letters of Credit shall
be increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from the
Borrower hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, during an Event of Default under
Section 7.12 hereof, the applicable Default Rate shall apply without any
election or action on the part of the Administrative Agent or any Lender.

(d) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law.

Section 2.4. Evidence of Indebtedness.

(a) Revolving Loans. Upon the request of a Lender, to evidence the obligation of
the Borrower to repay the Loans made by such Lender and to pay interest thereon,
the Borrower shall execute a Revolving Credit Note, payable to the order of such
Lender in the principal amount equal to its Commitment Percentage of the
Revolving Amount, or, if less, the aggregate unpaid principal amount of
Revolving Loans made by such Lender; provided that the failure of a Lender to
request a Revolving Credit Note shall in no way detract from the Borrower’s
obligations to such Lender hereunder.

(b) Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.

Section 2.5. Notice of Loans and Credit Events; Funding of Loans.

(a) Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to
(i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a LIBOR Fixed Rate Loan, and (iii) 2:00 P.M. (Eastern
time) on the proposed date of borrowing of a Swing Loan, or such later time to
which the Swing Line Lender may agree; provided that (A) on the Closing Date,
the Borrower may deliver to the Administrative Agent a Notice of Loan for the
borrowing of a Base Rate Loan as late as 1:00 P.M. (Eastern time), and (B) an
Authorized Officer of the Borrower may verbally request a Loan, so long as a
Notice of Loan is received by the end of the same Business Day, and, if the
Administrative Agent or any Lender provides funds or initiates funding based
upon such verbal request, the Borrower shall bear the risk with respect to any
information regarding such funding that is later determined to have been
incorrect. The Borrower shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.

 

32



--------------------------------------------------------------------------------

(b) Funding of Loans. The Administrative Agent shall notify the Lenders of the
date, amount, type of currency and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 1:00 P.M. (Eastern
time) on the date such Notice of Loan is received. On the date that the Credit
Event set forth in such Notice of Loan is to occur, each such Lender shall
provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time)
(or, on the Closing Date (i) not later than 12:00 P.M. (Eastern time), so long
as the Administrative Agent has notified the Lenders of the terms of such Credit
Event by 11:00 A.M. (Eastern time) on the Closing Date, or (ii) not later than
1:00 P.M. (Eastern time), so long as the Administrative Agent has notified the
Lenders of the terms of such Credit Event by 12:00 P.M. (Eastern time) on the
Closing Date), the amount in Dollars, or, with respect to an Alternate Currency,
in the applicable Alternate Currency, in federal or other immediately available
funds, required of it. If the Administrative Agent shall elect to advance the
proceeds of such Loan prior to receiving funds from such Lender, the
Administrative Agent shall have the right, upon prior notice to the Borrower, to
debit any account of the Borrower or otherwise receive such amount from the
Borrower, promptly after demand, in the event that such Lender shall fail to
reimburse the Administrative Agent in accordance with this subsection. The
Administrative Agent shall also have the right to receive interest from such
Lender at the Federal Funds Effective Rate in the event that such Lender shall
fail to provide its portion of the Loan on the date requested and the
Administrative Agent shall elect to provide such funds.

(c) Conversion and Continuation of Loans.

(i) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the Lenders shall convert a Base
Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto. Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof. No Alternate Currency Loan
may be converted to a Base Rate Loan or Eurodollar Loan and no Base Rate Loan or
Eurodollar Loan may be converted to an Alternate Currency Loan.

(ii) At the request of the Borrower to the Administrative Agent, subject to the
notice and other provisions of this Agreement, the Lenders shall continue one or
more Eurodollar Loans as of the end of the applicable Interest Period as a new
Eurodollar Loan with a new Interest Period.

(d) Minimum Amount for Loans. Each request for:

(i) a Base Rate Loan shall be in an amount of not less than Two Hundred Fifty
Thousand Dollars ($250,000), increased by increments of Fifty Thousand Dollars
($50,000);

 

33



--------------------------------------------------------------------------------

(ii) a LIBOR Fixed Rate Loan shall be in an amount (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an amount rounded to the nearest whole number) of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000) (or, with respect to an Alternate Currency Loan, such
approximately comparable amount as shall result in an amount rounded to the
nearest whole number); and

(iii) a Swing Loan shall be in an amount of not less than One Hundred Thousand
Dollars ($100,000).

(e) Interest Periods. The Borrower shall not request that LIBOR Fixed Rate Loans
be outstanding for more than nine different Interest Periods at the same time.

(f) Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, if the Borrower requests a Revolving Loan pursuant to
Section 2.5(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Lenders are Defaulting Lenders, the
Administrative Agent shall have the option, in its discretion, and shall
exercise such option if requested by the Borrower after the Borrower’s
consultation with the Administrative Agent, to require the non-Defaulting
Lenders to honor such request by making a non pro-rata Revolving Loan to the
Borrower in an amount equal to (i) the amount requested by the Borrower, minus
(ii) the portions of such Revolving Loan that should have been made by such
Defaulting Lenders. For purposes of such Revolving Loans, the Lenders that are
making such Revolving Loan shall do so in an amount equal to their respective
Commitment Percentages of the amount requested by the Borrower. For the
avoidance of doubt, in no event shall the aggregate outstanding principal amount
of Loans made by a Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, be in excess of the Maximum
Amount for such Lender.

Section 2.6. Payment on Loans and Other Obligations.

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

(b) Payments in Alternate Currency. With respect to any Alternate Currency Loan,
all payments (including prepayments) to any Lender of the principal of or
interest on such Alternate Currency Loan shall be made in the same Alternate
Currency as the original Loan. For clarification, the amount outstanding on any
Alternate Currency Loan for purposes of repayment on the last day of the
applicable Interest Period shall be measured in the Alternate Currency and not
by the Dollar Equivalent of such amount. With respect to any Letter of Credit
issued in an Alternate Currency, all payments to the Fronting Lender (and to any
Lender that shall have funded its participation in such Letter of Credit) shall
be made in the Dollar Equivalent (as determined on the date of drawing of such
Letter of Credit) of the amount of such Alternate Currency Letter of Credit. All
such payments shall be remitted by the Borrower to the

 

34



--------------------------------------------------------------------------------

Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 10.4 hereof (or at such other office or account as
designated in writing by the Administrative Agent to the Borrower), for the
account of the Lenders (or the Fronting Lender or the Swing Line Lender, as
appropriate) not later than 11:00 A.M. (Eastern time) on the due date thereof in
same day funds. Any such payments received by the Administrative Agent after
11:00 A.M. (Eastern time) shall be deemed to have been made and received on the
next Business Day.

(c) Payments in Dollars from Borrower. With respect to (i) any Loan (other than
an Alternate Currency Loan), or (ii) any other payment to the Administrative
Agent and the Lenders that shall not be covered by subsection (b) above, all
such payments (including prepayments) to the Administrative Agent of the
principal of or interest on such Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by the Borrower
under this Agreement, shall be made in Dollars. All payments described in this
subsection (c) shall be remitted to the Administrative Agent, at the address of
the Administrative Agent for notices referred to in Section 10.4 hereof for the
account of the Lenders (or the Fronting Lender or the Swing Line Lender, as
appropriate) not later than 11:00 A.M. (Eastern time) on the due date thereof in
immediately available funds. Any such payments received by the Administrative
Agent (or the Fronting Lender or the Swing Line Lender) after 11:00 A.M.
(Eastern time) shall be deemed to have been made and received on the next
Business Day.

(d) Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the Lenders
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in the Swing Loans, or,
with respect to Letters of Credit, certain of which payments shall be paid to
the Fronting Lender) their respective ratable shares, if any, of the amount of
principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender. Payments received by the
Administrative Agent in Dollars shall be delivered to the Lenders in Dollars in
immediately available funds. Payments received by the Administrative Agent in
any Alternate Currency shall be delivered to the Lenders in such Alternate
Currency in same day funds. Each Lender shall record any principal, interest or
other payment, the principal amounts of Base Rate Loans, LIBOR Fixed Rate Loans
and Swing Loans, the type of currency for each Loan, all prepayments and the
applicable dates, including Interest Periods, with respect to the Loans made,
and payments received by such Lender, by such method as such Lender may
generally employ; provided that failure to make any such entry shall in no way
detract from the obligations of the Borrower under this Agreement or any Note.
The aggregate unpaid amount of Loans, types of Loans, Interest Periods and
similar information with respect to the Loans and Letters of Credit set forth on
the records of the Administrative Agent shall be rebuttably presumptive evidence
with respect to such information, including the amounts of principal, interest
and fees owing to each Lender.

(e) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a LIBOR Fixed Rate Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.

 

35



--------------------------------------------------------------------------------

(f) Affected Lender. To the extent that the Administrative Agent receives any
payments or other amounts for the account of an Affected Lender, at the
discretion of the Administrative Agent, such Affected Lender shall be deemed to
have requested that the Administrative Agent use such payment or other amount
(or any portion thereof, at the discretion of the Administrative Agent) first,
to cash collateralize its unfunded risk participation in Swing Loans and the
Letters of Credit pursuant to Sections 2.2(b)(v) and 2.2(c)(iii) hereof, and,
with respect to any Defaulting Lender, second, to fulfill its obligations to
make Loans.

(g) Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in this
Agreement to the contrary, at the sole discretion of the Administrative Agent,
in order to pay Revolving Loans that were not advanced pro rata by the Lenders,
any payment of any Loan may first be applied to such Revolving Loans that were
not advanced pro rata.

Section 2.7. Prepayment.

(a) Right to Prepay.

(i) The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the Lenders (except with respect to Swing
Loans, which shall be paid to the Swing Line Lender and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Loans then outstanding, as designated by the Borrower. Such
payment shall include interest accrued on the amount so prepaid to the date of
such prepayment and any amount payable under Article III hereof with respect to
the amount being prepaid. Prepayments of Base Rate Loans shall be without any
premium or penalty.

(ii) The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Lender that has funded
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by the Borrower, plus interest
accrued on the amount so prepaid to the date of such prepayment.

(iii) Notwithstanding anything in this Section 2.7 or otherwise to the contrary,
at the discretion of the Administrative Agent, in order to prepay Loans that
were not advanced pro rata by all of the Lenders, any prepayment of a Loan shall
first be applied to Revolving Loans made by the Lenders during any period in
which a Defaulting Lender or Insolvent Lender shall exist (to be applied pro
rata among the Lenders that made such Revolving Loans during such period).

(b) Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a LIBOR Fixed Rate Loan by no later than 1:00
P.M. (Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.

 

36



--------------------------------------------------------------------------------

(c) Minimum Amount. Each prepayment of a LIBOR Fixed Rate Loan shall be in the
principal amount of not less than the lesser of Five Hundred Thousand Dollars
($500,000), or the principal amount of such Loan (or, with respect to an
Alternate Currency Loan, the Dollar Equivalent (rounded to a comparable amount)
of such amount), or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to
Section 2.11(b) or Article III hereof.

Section 2.8. Commitment and Other Fees.

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent, for the
ratable account of the Lenders, as a consideration for the Revolving Credit
Commitment, a commitment fee, for each day from the Closing Date through the
last day of the Commitment Period, in an amount equal to (i) (A) the Revolving
Amount at the end of such day, minus (B) the Revolving Credit Exposure
(exclusive of the Swing Line Exposure) at the end of such day, multiplied by
(ii) the Applicable Commitment Fee Rate in effect on such day divided by three
hundred sixty (360). The commitment fee shall be payable quarterly in arrears,
commencing on June 30, 2012 and continuing on each Regularly Scheduled Payment
Date thereafter, and on the last day of the Commitment Period.

(b) Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.

Section 2.9. Modifications to Commitment.

(a) Optional Reduction of Revolving Credit Commitment. The Borrower may at any
time and from time to time permanently reduce in whole or ratably in part the
Revolving Amount to an amount not less than the then existing Revolving Credit
Exposure, by giving the Administrative Agent not fewer than three Business Days’
written notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Lenders, of not less than Two Million
Five Hundred Dollars ($2,500,000), increased in increments of Five Hundred
Thousand Dollars ($500,000). The Administrative Agent shall promptly notify each
Lender of the date of each such reduction and such Lender’s proportionate share
thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Revolving Amount as so reduced. If the
Borrower reduces in whole the Revolving Credit Commitment, on the effective date
of such reduction (the Borrower having prepaid in full the unpaid principal
balance, if any, of the Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and all other
Obligations, and provided that no Letter of Credit Exposure or Swing Line
Exposure shall exist), all of the Revolving Credit Notes shall be delivered to
the Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Borrower. Any partial reduction in
the Revolving Amount shall be effective during the remainder of the Commitment
Period. Upon each decrease of the Revolving Amount, the Maximum Revolving Amount
and the Total Commitment Amount shall be decreased by the same amount.

 

37



--------------------------------------------------------------------------------

(b) Increase in Commitment.

(i) At any time during the Commitment Increase Period, the Borrower may request
that the Administrative Agent increase the Revolving Amount from the Closing
Revolving Amount up to an amount that shall not exceed the Maximum Revolving
Amount. Each such request for an increase shall be in an amount of at least Ten
Million Dollars ($10,000,000), increased by increments of Five Million Dollars
($5,000,000), and may be made by either (A) increasing, for one or more Lenders,
with their prior written consent, their respective Revolving Credit Commitments,
or (B) including one or more Additional Lenders, each with a new commitment
under the Revolving Credit Commitment, as a party to this Agreement (each an
“Additional Commitment” and, collectively, the “Additional Commitments”);
provided that existing Lenders shall be given the first opportunity to provide
Additional Commitments.

(ii) During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement, (B) the
Administrative Agent shall provide to the Borrower and each Lender a revised
Register, including revised Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), and (C) the Borrower shall execute and deliver to the Administrative
Agent and the Lenders such replacement or additional Revolving Credit Notes as
shall be required by the Administrative Agent (and requested by the Lenders).
The Lenders hereby authorize the Administrative Agent to execute each Additional
Lender Assumption Agreement on behalf of the Lenders.

(iii) On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9(b) (and the
Borrower shall pay to the Lenders any amounts that would be payable pursuant to
Section 3.3 hereof if such adjustments among the Lenders would cause a
prepayment of one or more Eurodollar Loans). In connection therewith, it is
understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to subsection (a) above) without the
prior written consent of such Lender. The Borrower shall not request any
increase in the Revolving Amount pursuant to this subsection (b) if a Default or
an Event of Default shall then exist, or, after giving pro forma effect to any
such increase (including a pro forma calculation of the financial covenants set
forth in Section 5.7 hereof), would exist. Upon each increase of the Revolving
Amount, the Total Commitment Amount shall be increased by the same amount.

 

38



--------------------------------------------------------------------------------

Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.

Section 2.11. Mandatory Payments.

(a) Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment as then in effect, the Borrower
shall, as promptly as practicable, but in no event later than the next Business
Day, pay an aggregate principal amount of the Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.

(b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall exceed
the Swing Line Commitment, the Borrower shall, as promptly as practicable, but
in no event later than the next Business Day, pay an aggregate principal amount
of the Swing Loans sufficient to bring the Swing Line Exposure within the Swing
Line Commitment.

(c) Alternate Currency Exposure. If, at any time, the Alternate Currency
Exposure shall exceed the Alternate Currency Maximum Amount, the Borrower shall,
as promptly as practicable, but in no event later than the next Business Day,
pay an aggregate principal amount of the Alternate Currency Loans sufficient to
bring the Alternate Currency Exposure within the Alternate Currency Maximum
Amount.

(d) Application of Mandatory Payments. Unless otherwise designated by the
Borrower, each prepayment pursuant to Section 2.11(a) hereof shall be applied in
the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding LIBOR Fixed Rate Loans; provided that, if the
outstanding principal amount of any LIBOR Fixed Rate Loan shall be reduced to an
amount less than the minimum amount set forth in Section 2.5(d) hereof as a
result of such prepayment, then such LIBOR Fixed Rate Loan shall be converted
into a Base Rate Loan on the date of such prepayment. Any prepayment of a LIBOR
Fixed Rate Loan pursuant to this Section 2.11 shall be subject to the prepayment
provisions set forth in Article III hereof.

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO

LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES

Section 3.1. Requirements of Law.

(a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:

 

39



--------------------------------------------------------------------------------

(A) shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit or any LIBOR Fixed Rate Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);

(B) shall impose, modify or hold applicable any reserve, special deposit,
insurance charge, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate or the Alternate Currency Rate; or

(C) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall pay to such Lender, promptly after receipt of a written request therefor,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable, so long as the foregoing do not constitute
Mandatory Costs for which the Lenders are otherwise entitled to be compensated
hereunder. If any Lender becomes entitled to claim any additional amounts
pursuant to this subsection (a), such Lender shall promptly notify the Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

(b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity, or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) from any Governmental Authority shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder, or under or
in respect of any Letter of Credit, to a level below that which such Lender or
such corporation could have achieved but for such adoption, change or compliance
(taking into consideration the policies of such Lender or such corporation with
respect to capital adequacy and liquidity), then from time to time, upon
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor (which shall include the method for
calculating such amount), the Borrower shall promptly pay or cause to be paid to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction.

(c) For purposes of this Section 3.1, the Dodd-Frank Act, any requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, or the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor or similar authority) under Basel III,
and any rules, regulations, orders, requests, guidelines and directives adopted,
promulgated or implemented in connection with any of the foregoing, regardless
of the date adopted, issued, promulgated or implemented, are deemed to have been
introduced and adopted after the Closing Date.

 

40



--------------------------------------------------------------------------------

(d) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error. In determining
any such additional amounts, such Lender may use any method of averaging and
attribution that it (in its sole discretion) shall deem applicable. The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

Section 3.2. Taxes.

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of,
any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after deducting, withholding and payment of all Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the Loan Documents.

(b) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter, the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to the Administrative Agent
or such Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Credit Party and the Borrower shall indemnify the Administrative
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by the Administrative Agent or such Lender as a result of
any such failure.

(c) If any Lender shall be so indemnified by a Credit Party, such Lender shall
use reasonable efforts to obtain the benefits of any refund, deduction or credit
for any taxes or other amounts with respect to the amount paid by such Credit
Party and shall reimburse such Credit Party to the extent, but only to the
extent, that such Lender shall receive a refund with respect to the amount paid
by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits otherwise
available to such Lender. If, at the time any audit of such Lender’s income tax
return is completed, such Lender determines, based on such audit, that it shall
not have been entitled to the full amount of any refund reimbursed to such
Credit Party as aforesaid or that its net income

 

41



--------------------------------------------------------------------------------

taxes shall not have been reduced by a credit or deduction for the full amount
reimbursed to such Credit Party as aforesaid, such Credit Party, upon request of
such Lender, shall promptly pay to such Lender the amount so refunded to which
such Lender shall not have been so entitled, or the amount by which the net
income taxes of such Lender shall not have been so reduced, as the case may be.

(d) Each Lender that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to the Borrower and the Administrative Agent two copies of either
U.S. Internal Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or, in
the case of a Non-U.S. Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a statement with respect to such interest and two copies
of a Form W-8BEN, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Non-U.S. Lender claiming complete
exemption from, or a reduced rate of, U.S. federal withholding tax on all
payments by Credit Parties under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement or such other Loan Document. In addition, each
Non-U.S. Lender shall deliver such forms or appropriate replacements promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any
time it determines that such Lender is no longer in a position to provide any
previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this subsection (d), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this subsection (d) that
such Non-U.S. Lender is not legally able to deliver.

(e) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of LIBOR Fixed Rate Loans after the Borrower has given a
notice (including a written or verbal notice that is subsequently revoked)
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from LIBOR
Fixed Rate Loans after the Borrower has given a notice (including a written or
verbal notice that is subsequently revoked) thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment of a LIBOR Fixed
Rate Loan on a day that is not the last day of an Interest Period applicable
thereto, or (d) any conversion of a LIBOR Fixed Rate Loan to a Base Rate Loan on
a day that is not the last day of an Interest Period applicable thereto, or
(e) any compulsory assignment of such Lender’s interests, rights and obligations
under this Agreement pursuant to Section 10.3(c) or 10.12 hereof. Such
indemnification shall be in an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amounts so prepaid, or not so
borrowed,

 

42



--------------------------------------------------------------------------------

converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the appropriate London interbank
market, along with any reasonable administration fee charged by such Lender. A
certificate as to any amounts payable pursuant to this Section 3.3 submitted to
the Borrower (with a copy to the Administrative Agent) by any Lender shall be
conclusive absent manifest error. The obligations of the Borrower pursuant to
this Section 3.3 shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

Section 3.4. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.

(a) If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a LIBOR Fixed Rate Loan, the obligations of such Lender to make,
continue or convert into any such LIBOR Fixed Rate Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding LIBOR Fixed Rate Loans payable to such Lender shall automatically
convert (if conversion is permitted under this Agreement) into a Base Rate Loan,
or be repaid (if no conversion is permitted) at the end of the then current
Interest Periods with respect thereto or sooner, if required by law or such
assertion.

(b) If the Administrative Agent or the Required Lenders determine that for any
reason adequate and reasonable means do not exist for determining the Eurodollar
Rate or Alternate Currency Rate for any requested Interest Period with respect
to a proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or Alternate
Currency Rate for any requested Interest Period with respect to a proposed LIBOR
Fixed Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain such LIBOR Fixed Rate Loan shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
borrowing of, conversion to or continuation of such LIBOR Fixed Rate Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

Section 3.5. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be

 

43



--------------------------------------------------------------------------------

appropriate; it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each Eurodollar Loan or Alternate Currency Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate or Alternate Currency Rate, as
applicable, for such Interest Period.

ARTICLE IV. CONDITIONS PRECEDENT

Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Fronting Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

(b) the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;

(c) no Default or Event of Default shall then exist or immediately after such
Credit Event would exist;

(d) each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date; and

(e) with respect to each request by the Borrower for an Alternate Currency Loan
or for a Letter of Credit to be issued in an Alternate Currency, there shall not
have occurred any change in any national or international financial, political
or economic conditions or currency exchange rates or exchange controls that, in
the reasonable opinion of the Administrative Agent and the Required Lenders (and
the Fronting Lender, with respect to any Letter of Credit to be issued in an
Alternate Currency) would make it impracticable for such Loan or Letter of
Credit to be denominated in the relevant Alternate Currency.

Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.

Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:

 

44



--------------------------------------------------------------------------------

(a) Notes as Requested. The Borrower shall have executed and delivered to
(i) each Lender requesting a Revolving Credit Note such Lender’s Revolving
Credit Note, and (ii) the Swing Line Lender the Swing Line Note, if requested by
the Swing Line Lender.

(b) Guaranties of Payment. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment, in form and substance satisfactory to the Administrative
Agent and the Lenders.

(c) Pledge Agreements. The Borrower and each Guarantor of Payment that has a
Foreign Subsidiary shall have (i) executed and delivered to the Administrative
Agent, for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to the Administrative Agent and the Lenders, with respect to the
Pledged Securities, (ii) executed and delivered to the Administrative Agent, for
the benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated).

(d) Lien Searches. With respect to the property owned or leased by each Credit
Party, the Borrower shall have caused to be delivered to the Administrative
Agent (i) the results of Uniform Commercial Code lien searches (or as
appropriate in the applicable foreign jurisdiction), satisfactory to the
Administrative Agent and the Lenders, (ii) the results of federal and state tax
lien and judicial lien searches (or as appropriate in the applicable foreign
jurisdiction), satisfactory to the Administrative Agent and the Lenders, and
(iii) Uniform Commercial Code termination statements reflecting termination of
all U.C.C. Financing Statements (or as appropriate in the applicable foreign
jurisdiction) previously filed by any Person and not expressly permitted
pursuant to Section 5.9 hereof.

(e) Officer’s Certificate, Resolutions, Organizational Documents. The Borrower
shall have delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents and the execution and performance of other Related Writings
to which such Credit Party is a party, and the consummation of the transactions
contemplated thereby, and (ii) the Organizational Documents of such Credit
Party.

(f) Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity (other than as set forth in Section 4.3 hereof).

 

45



--------------------------------------------------------------------------------

(g) Legal Opinion. The Borrower shall have delivered to the Administrative Agent
an opinion of counsel for the Borrower and each other Credit Party, in form and
substance satisfactory to the Administrative Agent and the Lenders.

(h) Borrower Investment Policy. The Borrower shall have delivered to the
Administrative Agent a copy of the Borrower Investment Policy as in effect on
the Closing Date.

(i) Advertising Permission Letter. The Borrower shall have delivered to the
Administrative Agent an advertising permission letter, authorizing the
Administrative Agent to publicize the transaction and specifically to use the
name of the Borrower in connection with “tombstone” advertisements in one or
more publications selected by the Administrative Agent.

(j) Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrower shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all legal fees and expenses of the Administrative Agent in connection with the
preparation and negotiation of the Loan Documents.

(k) Existing Credit Agreement. The Borrower shall terminate the Credit Agreement
among the Borrower, KeyBank, as agent, and the lenders party thereto, dated as
of February 2, 2010, simultaneously with the funding of the first Credit Event,
which termination shall be deemed to occur upon payment in full of all of the
Obligations (as defined therein) outstanding thereunder.

(l) Closing Certificate. The Borrower shall have delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists or immediately after
the first Credit Event will exist, and (iii) each of the representations and
warranties contained in Article VI hereof are true and correct as of the Closing
Date.

(m) Letter of Direction. The Borrower shall have delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent, on behalf of
the Lenders, to disburse the proceeds of the Loans, which letter of direction
includes the authorization to transfer funds under this Agreement and the wire
instructions that set forth the locations to which such funds shall be sent.

(n) No Material Adverse Change. No material adverse change, in the opinion of
the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of the Companies taken as a whole since December 31,
2011.

(o) Miscellaneous. The Borrower shall have provided to the Administrative Agent
and the Lenders such other items and shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent or the Lenders.

 

46



--------------------------------------------------------------------------------

Section 4.3. Post-Closing Conditions. No later than ninety (90) days after the
Closing Date, unless otherwise agreed to by the Administrative Agent in writing,
the Borrower shall deliver a good standing certificate or full force and effect
certificate (or comparable document, if neither certificate is available in the
applicable jurisdiction), as the case may be, for (a) with respect to the
Borrower, the states of Michigan, Missouri and New Mexico, and (b) with respect
to ICT Accounts Receivable Management, Inc., the state of Tennessee.

ARTICLE V. COVENANTS

Section 5.1. Insurance. Each Company shall (a) maintain insurance to such extent
and against such hazards and liabilities as is commonly maintained by Persons
similarly situated; and (b) within ten days of any Lender’s written request,
furnish to such Lender such information about such Company’s insurance as that
Lender may from time to time reasonably request, which information shall be
prepared in form and detail satisfactory to such Lender and certified by a
Financial Officer of such Company.

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions, and, in the case of the Foreign
Subsidiaries, those obligations under foreign laws with respect to employee
source deductions, obligations and employer obligations to its employees; and
(c) all of its other material obligations calling for the payment of money
(except only those so long as and to the extent that the same shall be contested
in good faith and for which adequate provisions have been established in
accordance with GAAP) before such payment becomes overdue.

Section 5.3. Financial Statements and Information.

(a) Quarterly Financials. The Borrower shall deliver to the Administrative Agent
and the Lenders, within forty-five (45) days after the end of each of the first
three quarterly periods of each fiscal year of the Borrower, an unaudited
condensed Consolidated balance sheet of the Companies as of the end of such
period and the related unaudited Consolidated statements of operations and cash
flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated basis, in form and detail satisfactory to the Administrative Agent
and the Lenders and certified by a Financial Officer.

(b) Annual Audit Report. The Borrower shall deliver to the Administrative Agent
and the Lenders, within ninety (90) days after the end of each fiscal year of
the Borrower, an annual audit report of the Companies for that year prepared on
a Consolidated basis, in form and detail satisfactory to the Administrative
Agent and the Lenders and certified by an unqualified opinion of an independent
public accountant satisfactory to the Administrative Agent, which report shall
include balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period.

 

47



--------------------------------------------------------------------------------

(c) Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.

(d) Management Reports. The Borrower shall deliver to the Administrative Agent
and the Lenders, concurrently with the delivery of the quarterly and annual
financial statements set forth in subsections (a) and (b) above, a copy of any
management report, letter or similar writing furnished to the Companies by the
Borrower’s independent outside auditors in respect of the systems, operations,
financial condition or properties of the Companies.

(e) Pro-Forma Projections. The Borrower shall deliver to the Administrative
Agent and the Lenders, within forty-five (45) days after the end of each fiscal
year of the Borrower, annual pro-forma projections of the Companies for the then
current fiscal year, to be in a form consistent with the past practices of the
Borrower.

(f) Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders, as soon as available, copies of all
notices, reports, definitive proxy or other statements and other documents sent
by the Borrower to its shareholders, to the holders of any of its debentures or
bonds or the trustee of any indenture securing the same or pursuant to which
they are issued, or sent by the Borrower (in final form) to any securities
exchange or over the counter authority or system, or to the SEC or any similar
federal agency having regulatory jurisdiction over the issuance of the
Borrower’s securities.

(g) Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days of the written request of
the Administrative Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail satisfactory to the
Administrative Agent or such Lender and certified by a Financial Officer of the
Company or Companies in question.

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit the Administrative
Agent or any Lender, or any representative of the Administrative Agent or such
Lender, to examine such Company’s books and records and to make excerpts
therefrom and transcripts thereof.

 

48



--------------------------------------------------------------------------------

Section 5.5. Franchises; Change in Business.

(a) Each Company (other than a Dormant Subsidiary) shall preserve and maintain
at all times its existence, and its rights and franchises necessary for its
business, except (i) as otherwise permitted pursuant to Section 5.12 hereof, and
(ii) with respect to a liquidation, dissolution or wind-up of a Foreign
Subsidiary as part of the Permitted Foreign Restructuring, so long as the assets
held by such Foreign Subsidiary are transferred to one or more Companies.

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

Section 5.6. ERISA Pension and Benefit Plan Compliance.

(a) Generally. No Company shall incur any material accumulated funding
deficiency within the meaning of ERISA, or any material liability to the PBGC,
established thereunder in connection with any ERISA Plan. The Borrower shall
furnish to the Administrative Agent and the Lenders (i) as soon as possible and
in any event within thirty (30) days after any Company knows or has reason to
know that any Reportable Event with respect to any ERISA Plan has occurred, a
statement of a Financial Officer of such Company, setting forth details as to
such Reportable Event and the action that such Company proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC if a copy of such notice is available to such Company, and
(ii) promptly after receipt thereof, a copy of any notice such Company, or any
member of the Controlled Group may receive from the PBGC or the Internal Revenue
Service with respect to any ERISA Plan administered by such Company; provided
that this latter clause shall not apply to notices of general application
promulgated by the PBGC or the Internal Revenue Service. The Borrower shall
promptly notify the Administrative Agent of any material taxes assessed,
proposed to be assessed or that the Borrower has reason to believe may be
assessed against a Company by the Internal Revenue Service with respect to any
ERISA Plan. As used in this Section 5.6(a), “material” means the measure of a
matter of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth. As soon as practicable, and in any event
within twenty (20) days, after any Company shall become aware that an ERISA
Event shall have occurred, such Company shall provide the Administrative Agent
with notice of such ERISA Event with a certificate by a Financial Officer of
such Company setting forth the details of the event and the action such Company
or another Controlled Group member proposes to take with respect thereto. The
Borrower shall, at the request of the Administrative Agent or any Lender,
deliver or cause to be delivered to the Administrative Agent or such Lender, as
the case may be, true and correct copies of any documents relating to the ERISA
Plan of any Company.

(b) Foreign Pension Plans and Benefit Plans.

(i) For each existing, or hereafter adopted, Foreign Pension Plan and Foreign
Benefit Plan, the Borrower and any appropriate Foreign Subsidiary shall in a
timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Foreign Pension Plan or Foreign Benefit
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).

 

49



--------------------------------------------------------------------------------

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Foreign Pension Plan or Foreign Benefit
Plan shall be paid or remitted by the Borrower and any appropriate Foreign
Subsidiary in a timely fashion in accordance with the terms thereof, any funding
agreements and all applicable laws.

(iii) The Borrower and any appropriate Foreign Subsidiary shall deliver to the
Administrative Agent (A) if requested by the Administrative Agent, copies of
each annual and other return, report or valuation with respect to each Foreign
Pension Plan as filed with any applicable Governmental Authority; and
(B) promptly after receipt thereof, a copy of any material direction, order,
notice, ruling or opinion that the Borrower and any appropriate Foreign
Subsidiary may receive from any applicable Governmental Authority with respect
to any Foreign Pension Plan.

Section 5.7. Financial Covenants.

(a) Leverage Ratio. The Borrower shall not suffer or permit at any time the
Leverage Ratio to exceed 2.75 to 1.00.

(b) Interest Coverage Ratio. The Borrower shall not suffer or permit at any time
the Interest Coverage Ratio to be less than 3.00 to 1.00.

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:

(a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;

(b) any loans granted to, or Capitalized Lease Obligations entered into by, any
Credit Party for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Credit Parties shall not exceed Five Million Dollars
($5,000,000) at any time outstanding;

(c) any loans granted to or Capitalized Lease Obligations entered into by any
Foreign Subsidiary for the purchase or lease of fixed assets (and refinancings
of such loans or Capitalized Lease Obligations), which loans and Capitalized
Lease Obligations shall only be secured by the fixed assets being purchased, so
long as the aggregate principal amount of all such loans and Capitalized Lease
Obligations for all Foreign Subsidiaries shall not exceed Ten Million Dollars
($10,000,000) at any time outstanding;

(d) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);

 

50



--------------------------------------------------------------------------------

(e) loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;

(f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;

(g) Permitted Foreign Subsidiary Loans, Guaranties and Investments;

(h) in addition to the Indebtedness permitted pursuant subsection (g) hereof,
unsecured Indebtedness of a Foreign Subsidiary, so long as the aggregate
principal amount of all such Indebtedness for all Foreign Subsidiaries shall not
exceed Ten Million Dollars ($10,000,000) at any time outstanding; and

(i) other unsecured Indebtedness, in addition to the Indebtedness listed above,
in an aggregate principal amount for all Companies not to exceed Ten Million
Dollars ($10,000,000) at any time outstanding.

Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory or common law Liens incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the incurring of Indebtedness or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;

(d) any Lien granted to the Administrative Agent, for the benefit of the Lenders
(and affiliates thereof);

(e) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;

 

51



--------------------------------------------------------------------------------

(f) purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) or (c) hereof, provided that such
Lien is limited to the purchase price and only attaches to the property being
acquired;

(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of any Company;

(h) any Lien on fixed assets owned by a Company as a result of an Acquisition
permitted pursuant to Section 5.13 hereof, so long as (i) such Lien was not
created at the time of or in contemplation of such Acquisition, and (ii) such
Lien is released within ninety (90) days after such Acquisition (unless the
Borrower shall have obtained the prior written consent of the Administrative
Agent and the Required Lenders to such Lien); or

(i) other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed One Hundred Thousand Dollars
($100,000) at any time.

No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.

Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) any investment in direct obligations of the United States of America or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s, or any other investment
made according to the Borrower Investment Policy;

 

52



--------------------------------------------------------------------------------

(iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto, and
the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investment made, in accordance with the terms and
conditions of this Agreement;

(v) loans to, investments in and guaranties of the Indebtedness (permitted under
Section 5.8(e) hereof) of, a Company from or by a Company so long as each such
Company is a Credit Party;

(vi) any Permitted Investments or Permitted Foreign Subsidiary Loans, Guaranties
and Investments, so long as no Default or Event of Default shall exist prior to
or after giving pro forma effect to such loan or investment;

(vii) loans from the Borrower to one or more shareholders of certain Affiliates
organized in China, in an aggregate principal amount not to exceed Three Million
Dollars ($3,000,000) at any time outstanding;

(viii) the holding of any stock that has been acquired pursuant to an
Acquisition permitted by Section 5.13 hereof; or

(ix) performance guaranties issued by a Credit Party to customers of a Foreign
Subsidiary in the ordinary course of business and upon terms typical to the
industry; provided that this subpart (ix) shall not include guaranties of
Indebtedness.

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Domestic Subsidiary may merge with (i) the Borrower (provided that the
Borrower shall be the continuing or surviving Person) or (ii) any one or more
Guarantors of Payment;

(b) a Domestic Subsidiary may sell, lease, transfer or otherwise dispose of any
of its assets to (i) the Borrower or (ii) any Guarantor of Payment;

(c) a Domestic Subsidiary (other than a Credit Party) may merge with or sell,
lease, transfer or otherwise dispose of any of its assets to any other Domestic
Subsidiary;

(d) a Foreign Subsidiary may merge or amalgamate with a Credit Party provided
that a Credit Party, or if applicable, the Borrower, shall be the continuing or
surviving Person;

(e) a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of any
of its assets to a Credit Party;

 

53



--------------------------------------------------------------------------------

(f) a Foreign Subsidiary may merge or amalgamate with or sell, lease, transfer
or otherwise dispose of any of its assets to any other Foreign Subsidiary;

(g) a Company may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful or no longer used in such Company’s business;

(h) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof; and

(i) as a part of, and in connection with, the Permitted Foreign Restructuring
(i) a Foreign Subsidiary may merge, consolidate or amalgamate with, and sell,
transfer or otherwise dispose of any assets to, another Company, and (ii) the
Borrower or a Domestic Subsidiary may transfer its equity interests in a Foreign
Subsidiary to another Company.

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as such Acquisition meets all
of the following requirements:

(a) in the case of an Acquisition that involves a merger, amalgamation or other
combination including the Borrower, the Borrower shall be the surviving entity;

(b) in the case of an Acquisition that involves a merger, amalgamation or other
combination including a Credit Party (other than the Borrower), a Credit Party
shall be the surviving entity;

(c) the business to be acquired shall be similar to the lines of business of the
Companies;

(d) the Companies shall be in full compliance with the Loan Documents both prior
to and after giving pro forma effect to such Acquisition;

(e) no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;

(f) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and

(g) the Liquidity Amount shall be no less than Twenty-Five Million Dollars
($25,000,000) after giving effect to such Acquisition.

 

54



--------------------------------------------------------------------------------

Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever:

(a) a Default or Event of Default may occur hereunder or any representation or
warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete; or

(b) the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, might
have a Material Adverse Effect.

Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that, so long as no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist, the Companies may make Capital
Distributions.

Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Borrower shall furnish to the
Administrative Agent and the Lenders, promptly after receipt thereof, a copy of
any notice such Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
release or disposal of hazardous waste, solid waste or other wastes on, under or
to any real property in which any Company holds any ownership interest or
performs any of its operations, in violation of any Environmental Law. As used
in this Section 5.16, “litigation or proceeding” means any demand, claim,
notice, suit, suit in equity action, administrative action, investigation or
inquiry whether brought by any Governmental Authority or private Person, or
otherwise. The Borrower shall defend, indemnify and hold the Administrative
Agent and the Lenders harmless against all costs, expenses, claims, damages,
penalties and liabilities of every kind or nature whatsoever (including
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law. Such indemnification shall survive any
termination of this Agreement.

Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party or a Foreign Subsidiary) on terms that shall be
less favorable to such Company than those that might be obtained at the time in
a transaction with a Person that is not an Affiliate; provided that the
foregoing shall not prohibit the payment of customary and reasonable directors’
fees to directors who are not employees of a Company or an Affiliate.

 

55



--------------------------------------------------------------------------------

Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness, for Capital
Distributions permitted hereunder and for Acquisitions permitted hereunder.

Section 5.19. Subsidiary Guaranties and Pledge of Stock or Other Ownership
Interest.

(a) Guaranties. Each Domestic Subsidiary (that is not a Dormant Subsidiary)
created, acquired or held subsequent to the Closing Date, shall promptly execute
and deliver to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the
Obligations, such agreement to be prepared by the Administrative Agent and in
form and substance acceptable to the Administrative Agent, along with any such
other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel as may be deemed necessary or advisable by
the Administrative Agent. With respect to a Domestic Subsidiary that has been
classified as a Dormant Subsidiary, at such time that such Domestic Subsidiary
no longer meets the requirements of a Dormant Subsidiary, the Borrower shall
provide to the Administrative Agent prompt written notice thereof, and shall
provide, with respect to such Domestic Subsidiary, all of the documents
referenced in the foregoing sentence.

(b) Pledge of Stock or Other Ownership Interest. With respect to the creation or
acquisition of a first-tier Foreign Subsidiary of the Borrower or a Domestic
Subsidiary, the Borrower shall cause the appropriate Credit Party to (i) deliver
to the Administrative Agent, for the benefit of the Lenders, a Pledge Agreement
prepared by, and in form and substance satisfactory to, the Administrative
Agent, (ii) deliver to the Administrative Agent, pursuant to such Pledge
Agreement, sixty-five percent (65%) of the total outstanding shares of voting
capital stock or other voting equity interest owned by such Credit Party and one
hundred percent (100%) of all non-voting shares of stock or other non-voting
equity interests owned by such Credit Party, and (iii) deliver to the
Administrative Agent, for the benefit of the Lenders, the outstanding share
certificates (or other evidence of equity) evidencing such pledged ownership
interest.

(c) Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrower’s cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof.

 

56



--------------------------------------------------------------------------------

(d) Pledge of Intercompany Notes. Notwithstanding anything in this Section 5.19
to the contrary, in the event that the Administrative Agent determines, in its
sole discretion, that the registration or perfection of any of the pledges
pursuant to subsection (c) above under the laws of a foreign jurisdiction is
impractical or cost prohibitive, then the Administrative Agent may (i) forego
registration or perfection of such interest in such foreign jurisdiction, and
(ii) if desirable, in its sole discretion and with the concurrence of the
Borrower, take a pledge on, and delivery of, any Intercompany Note owing from
such Foreign Subsidiary and its Subsidiaries, with documentation of such pledge
to be prepared by the Administrative Agent and in form and substance reasonably
satisfactory to the Administrative Agent. To the extent the Borrower shall,
pursuant to this subsection (d), have delivered an Intercompany Note to the
Administrative Agent, for the benefit of the Lenders, in lieu of any foreign
shares, the Borrower shall have the right to request the return of such
Intercompany Note from the Administrative Agent if (A) no Default or Event of
Default shall have occurred, and (B) the Borrower shall have pledged the
appropriate foreign shares to the Administrative Agent, in form and substance
satisfactory to the Administrative Agent.

Section 5.20. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.

Section 5.21. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the financial covenants contained therein shall be more
restrictive than the financial covenants set forth herein, then the Companies
shall immediately be bound hereunder (without further action) by such more
restrictive financial covenants with the same force and effect as if such
financial covenants were written herein. In addition to the foregoing, the
Borrower shall provide prompt written notice to the Administrative Agent of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive provisions, and shall, within fifteen (15) days thereafter (if
requested by the Administrative Agent), execute and deliver to the
Administrative Agent an amendment to this Agreement that incorporates such more
restrictive provisions, with such amendment to be in form and substance
satisfactory to the Administrative Agent.

Section 5.22. Pari Passu Ranking. The Obligations shall, and the Borrower shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior unsecured
Indebtedness of the Borrower.

 

57



--------------------------------------------------------------------------------

Section 5.23. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be the Borrower or a Guarantor of Payment under this Agreement prior to or
concurrently therewith.

Section 5.24. Amendment of Organizational Documents. No Company shall amend its
Organizational Documents to change its name or state, province or other
jurisdiction, or its form, of organization, or otherwise amend its
Organizational Documents in any manner adverse to the Lenders, without the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld or delayed.

Section 5.25. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments related
to the Pledged Securities or the Intercompany Notes as the Administrative Agent,
or the Required Lenders through the Administrative Agent, may reasonably require
from time to time in order to carry out more effectively the purposes of the
Loan Documents.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date (or, if Schedule 6.1 has been amended,
as of the date of such amendment), each Subsidiary of the Borrower (and whether
such Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of
formation, its relationship to the Borrower, including the percentage of each
class of stock or other equity interest owned by a Company, each Person that
owns the stock or other equity interest of each Company, the location of its
chief executive office and its principal place of business. The Borrower,
directly or indirectly, owns all of the equity interests of each of its
Subsidiaries (excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a
Company).

Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit

 

58



--------------------------------------------------------------------------------

Party’s board of directors or other governing body, as applicable, and are the
legal, valid and binding obligations of such Credit Party, enforceable against
such Credit Party in accordance with their respective terms. The execution,
delivery and performance of the Loan Documents do not conflict with, result in a
breach in any of the provisions of, constitute a default under, or result in the
creation of a Lien (other than Liens permitted under Section 5.9 hereof) upon
any assets or property of any Company under the provisions of, such Company’s
Organizational Documents or any material agreement to which such Company is a
party.

Section 6.3. Compliance with Laws and Contracts. Each Company:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;

(d) has ensured that no Person who owns a controlling interest in a Company or
otherwise controls a Company (other than the Borrower) and no executive officer
or director of the Borrower is (i) listed on the Specially Designated Nationals
and Blocked Person List maintained by the Office of Foreign Assets Control
(“OFAC”), Department of the Treasury, or any other similar lists maintained by
OFAC pursuant to any authorizing statute, executive order or regulation, or
(ii) a Person designated under Section 1(b), (c) or (d) of Executive Order
No. 13224 (September 23, 2001), any related enabling legislation or any other
similar executive orders;

(e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and anti-money
laundering laws and regulations; and

(f) is in compliance with the Patriot Act.

Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of the Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse

 

59



--------------------------------------------------------------------------------

Effect, and (c) no grievances, disputes, or controversies outstanding with any
union or other organization of the employees of any Company, or threats of work
stoppage, strike, or pending demands for collective bargaining that could
reasonably be expected to have a Material Adverse Effect.

Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.

Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. No Company
has entered into any contract or agreement (other than a contract or agreement
entered into in connection with the purchase or lease of fixed assets that
prohibits Liens on such fixed assets) that exists on or after the Closing Date
that would prohibit the Administrative Agent or the Lenders from acquiring a
Lien on, or a collateral assignment of, any of the property or assets of any
Company.

Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed (or extended
as permitted by applicable law) and all taxes, assessments, fees and other
governmental charges that are due and payable have been paid, except as
otherwise permitted herein. The provision for taxes on the books of each Company
is adequate for all years not closed by applicable statutes and for the current
fiscal year.

Section 6.8. Environmental Laws. Each Company is in material compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law or
Environmental Permit is pending or, to the best knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company. No
material release, threatened release or disposal of hazardous waste, solid waste
or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law. As used in this
Section 6.8, “litigation or proceeding” means any demand, claim, notice, suit,
suit in equity, action, administrative action, investigation or inquiry whether
brought by any Governmental Authority or private Person, or otherwise.

Section 6.9. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or material
limitation of, or any materially

 

60



--------------------------------------------------------------------------------

adverse modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, would have a Material
Adverse Effect, and there exists no present condition or state of facts or
circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

Section 6.10. Employee Benefits Plans.

(a) US Employee Benefit Plans. Schedule 6.10 hereto identifies each ERISA Plan
as of the Closing Date. No ERISA Event has occurred or is expected to occur with
respect to an ERISA Plan. Full payment has been made of all amounts that a
Controlled Group member is required, under applicable law or under the governing
documents, to have paid as a contribution to or a benefit under each ERISA Plan.
The liability of each Controlled Group member with respect to each ERISA Plan
has been fully funded based upon reasonable and proper actuarial assumptions,
has been fully insured, or has been fully reserved for on its financial
statements. No changes have occurred or are expected to occur that would cause a
material increase in the cost of providing benefits under the ERISA Plan. With
respect to each ERISA Plan that is intended to be qualified under Code
Section 401(a), (i) the ERISA Plan and any associated trust operationally comply
with the applicable requirements of Code Section 401(a); (ii) the ERISA Plan and
any associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (iii) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service stating that the ERISA Plan qualifies under Code
Section 401(a), that the associated trust qualifies under Code Section 501(a)
and, if applicable, that any cash or deferred arrangement under the ERISA Plan
qualifies under Code Section 401(k), unless the ERISA Plan was first adopted at
a time for which the above-described “remedial amendment period” has not yet
expired; (iv) the ERISA Plan currently satisfies the requirements of Code
Section 410(b), without regard to any retroactive amendment that may be made
within the above-described “remedial amendment period”; and (v) no contribution
made to the ERISA Plan is subject to an excise tax under Code Section 4972. With
respect to any Pension Plan, the “accumulated benefit obligation” of Controlled
Group members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets.

(b) Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
6.10 hereto lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by the Borrower and any appropriate Foreign
Subsidiaries. The Foreign Pension Plans are duly registered under all applicable
laws which require registration. The Borrower and any appropriate Foreign
Subsidiaries have complied with and performed all of its obligations under and
in respect of the Foreign Pension Plans and Foreign Benefit Plans under the
terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) except to the
extent as would not reasonably be expected to have a Material Adverse Effect.
All employer and employee payments,

 

61



--------------------------------------------------------------------------------

contributions or premiums to be remitted, paid to or in respect of each Foreign
Pension Plan or Foreign Benefit Plan have been paid in a timely fashion in
accordance with the terms thereof, any funding agreement and all applicable laws
except to the extent the failure to do so would not reasonably be expected to
have a Material Adverse Effect. There are no outstanding actions or suits
concerning the assets of the Foreign Pension Plans or the Foreign Benefit Plans.
Each of the Foreign Pension Plans is fully funded on an ongoing basis as
required by all laws applicable to such Foreign Pension Plans (using actuarial
methods and assumptions as of the date of the valuations last filed with the
applicable Governmental Authorities and that are consistent with generally
accepted actuarial principles).

Section 6.11. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed, except the filing
and recording of financing statements and other documents necessary in order to
perfect the Liens of the Administrative Agent and the Lenders in the Pledged
Securities.

Section 6.12. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.

Section 6.13. Financial Statements. The audited Consolidated financial
statements of the Borrower for the fiscal year ended December 31, 2011,
furnished to the Administrative Agent and the Lenders, are true and complete in
all material respects, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Companies as of the date of such
financial statements and the results of their operations for the period then
ending. Since the date of such statements, there has been no material adverse
change in the financial condition, properties or business of the Companies taken
as a whole or any material change in the Company’s accounting procedures.

Section 6.14. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.

 

62



--------------------------------------------------------------------------------

Section 6.15. Material Agreements. Except as disclosed on Schedule 6.15 hereto,
as of the Closing Date (or, if Schedule 6.15 has been amended, as of the date of
such amendment), no Company is a party to any (a) debt instrument (excluding the
Loan Documents); (b) lease (capital, operating or otherwise), whether as lessee
or lessor thereunder; (c) contract, commitment, agreement, or other arrangement
involving the purchase or sale of any inventory by it, or the license of any
right to or by it; (d) contract, commitment, agreement, or other arrangement
with any of its “Affiliates” (as such term is defined in the Exchange Act) other
than a Company; (e) management or employment contract or contract for personal
services with any of its Affiliates that is not otherwise terminable at will or
on less than ninety (90) days’ notice without liability; (f) collective
bargaining agreement; or (g) other contract, agreement, understanding, or
arrangement with a third party; that, as to subsections (a) through (g) above,
if violated, breached, or terminated for any reason, would require the future
payment of an amount in excess of Ten Million Dollars ($10,000,000).

Section 6.16. Intellectual Property. Each Company owns, or has the right to use,
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.

Section 6.17. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.

Section 6.18. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.

Section 6.19. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness as contemplated herein.

Section 6.20. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.

ARTICLE VII. EVENTS OF DEFAULT

Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):

 

63



--------------------------------------------------------------------------------

Section 7.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or
(b) the principal of any Loan or any reimbursement obligation under any Letter
of Credit that has been drawn shall not be paid in full when due and payable.

Section 7.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.21 or 5.23 hereof.

Section 7.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s part to be complied with, and
that Default shall not have been fully corrected within thirty (30) days after
the earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the specified Default
is to be remedied.

Section 7.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect.

Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
Material Indebtedness Agreement under which such obligation is created, if the
effect of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.

Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company.

Section 7.7. Change in Control. If any Change in Control shall occur.

Section 7.8. Judgments. There is entered against any Company:

(a) a final judgment or order for the payment of money by a court of competent
jurisdiction, that remains unpaid or unstayed and undischarged for a period
(during which execution shall not be effectively stayed) of thirty (30) days
after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed Five Million Dollars
($5,000,000) (less any amount that will be covered by the proceeds of insurance
and is not subject to dispute by the insurance provider); or

 

64



--------------------------------------------------------------------------------

(b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.

Section 7.9. Material Adverse Change. There shall have occurred any condition or
event that the Administrative Agent or the Required Lenders determine has or is
reasonably likely to have a Material Adverse Effect.

Section 7.10. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.

Section 7.11. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.

Section 7.12. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within twenty (20) days, or shall

 

65



--------------------------------------------------------------------------------

continue undismissed for a period of sixty (60) days from commencement of such
proceeding or case; (h) file a petition, an answer, an application or a proposal
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company;
(j) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company; (k) have assets, the value of which
is less than its liabilities; or (l) have a moratorium declared in respect of
any of its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.

ARTICLE VIII. REMEDIES UPON DEFAULT

Notwithstanding any contrary provision or inference herein or elsewhere:

Section 8.1. Optional Defaults. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 or 7.11 hereof shall
occur, the Administrative Agent may, with the consent of the Required Lenders,
and shall, at the written request of the Required Lenders, give written notice
to the Borrower to:

(a) terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Fronting Lender to issue any Letter
of Credit, immediately shall be terminated; and/or

(b) accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.

Section 8.2. Automatic Defaults. If any Event of Default referred to in
Section 7.12 hereof shall occur:

(a) all of the Commitment shall automatically and immediately terminate, if not
previously terminated, and no Lender thereafter shall be under any obligation to
grant any further Loan, nor shall the Fronting Lender be obligated to issue any
Letter of Credit; and

(b) the principal of and interest then outstanding on all of the Loans, and all
of the other Obligations, shall thereupon become and thereafter be immediately
due and payable in full (if the Obligations are not already due and payable),
all without any presentment, demand or notice of any kind, which are hereby
waived by the Borrower.

 

66



--------------------------------------------------------------------------------

Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Lenders for any then outstanding Letters of Credit,
cash equal to the sum of the aggregate undrawn balance of any then outstanding
Letters of Credit. The Administrative Agent and the Lenders are hereby
authorized, at their option, to deduct any and all such amounts from any deposit
balances then owing by any Lender (or any affiliate of such Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Lenders for any then outstanding Letters of Credit.

Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
8.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any Guarantor of Payment, all without notice to or demand
upon the Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower.

Section 8.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify such Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving such Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving such Advantage is required to pay interest on such Advantage to
the Person recovering such Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of the Borrower (or through
any Guarantor of Payment) on any Indebtedness owing by the Borrower pursuant to
this Agreement (whether by voluntary payment, by realization upon security, by
reason of offset of any deposit or other indebtedness, by counterclaim or
cross-action, by the enforcement of any right under any Loan Document, or
otherwise), it will apply such payment first to any and all Obligations owing by
the Borrower to that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 8.5 or any other section
of this Agreement); provided that, if such Lender exercises any right to set-off
generally against deposits held for, or on behalf of the Borrower, such Lender
will apply such deposits first to the payment of the Obligations owing by the

 

67



--------------------------------------------------------------------------------

Borrower to that Lender. Each Credit Party agrees that any Lender so purchasing
a participation from the other Lenders or any thereof pursuant to this
Section 8.5 may exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.

Section 8.6. Other Remedies. The remedies in this Article VIII are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
The Administrative Agent shall exercise the rights under this Article VIII and
all other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.

Section 8.7. Application of Proceeds.

(a) Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrower first to the payment of all obligations (to the
extent not paid by the Borrower) incurred by the Administrative Agent pursuant
to Section 10.5 hereof and to the payment of Related Expenses.

(b) Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:

(i) first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Section 10.5 hereof
and to the payment of Related Expenses;

(ii) second, to the payment pro rata of (A) interest then accrued and payable on
the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, and (C) any fees then accrued and payable to the Fronting
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure;

(iii) third, for payment of principal outstanding on the Loans and the Letter of
Credit Exposure, on a pro rata basis to the Lenders, based upon each such
Lender’s Commitment Percentage, provided that the amounts payable in respect of
the Letter of Credit Exposure shall be held and applied by the Administrative
Agent as security for the reimbursement obligations in respect thereof, and, if
any Letter of Credit shall expire without being drawn, then the amount with
respect to such Letter of Credit shall be distributed to the Lenders, on a pro
rata basis in accordance with this subsection (iii); and

 

68



--------------------------------------------------------------------------------

(iv) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Borrower or to whomsoever shall be lawfully entitled thereto.

ARTICLE IX. THE ADMINISTRATIVE AGENT

The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:

Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final judgment of a court of competent jurisdiction), or be
responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or due execution of this Agreement or any
other Loan Documents, (b) be under any obligation to any Lender to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions hereof or thereof on the part of the Borrower or any other Company,
or the financial condition of the Borrower or any other Company, or (c) be
liable to any of the Companies for consequential damages resulting from any
breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, the Administrative
Agent shall not have any duty or responsibility except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

Section 9.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.

Section 9.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.

 

69



--------------------------------------------------------------------------------

Section 9.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.

Section 9.5. Administrative Agent and Affiliates. KeyBank and its affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.

Section 9.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.

Section 9.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 9.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that

 

70



--------------------------------------------------------------------------------

may seem to it to be necessary or desirable in the premises. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent’s acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders.

Section 9.8. Release of Guarantor of Payment or Pledge of Stock. In the event of
a merger, sale of assets or other transaction permitted pursuant to Section 5.12
hereof or otherwise permitted pursuant to this Agreement, the Administrative
Agent, at the request and expense of the Borrower, is hereby authorized by the
Lenders to release, in connection therewith, one or more Guarantors of Payment
or pledge of stock, as appropriate, upon the written request of the Borrower.

Section 9.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final judgment of a
court of competent jurisdiction.

Section 9.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by the Administrative Agent with respect
to this Agreement or any other Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction, or from any action taken or omitted by the
Administrative Agent in any capacity other than as agent under this Agreement or
any other Loan Document. No action taken in accordance with the directions of
the Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.10. The undertaking in this
Section 9.10 shall survive repayment of the Loans, cancellation of the Notes, if
any, expiration or termination of the Letters of Credit, termination of the
Commitment, any foreclosure under, or modification, release or discharge of, any
or all of the Loan Documents, termination of this Agreement and the resignation
or replacement of the agent.

Section 9.11. Successor Agent. The Administrative Agent may resign as agent
hereunder by giving not fewer than thirty (30) days prior written notice to the
Borrower and the Lenders. If the Administrative Agent shall resign under this
Agreement, then either (a) the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders (with the consent of the Borrower so
long as an Event of Default does not exist and which consent

 

71



--------------------------------------------------------------------------------

shall not be unreasonably withheld), or (b) if a successor agent shall not be so
appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement.

Section 9.12. Fronting Lender. The Fronting Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Fronting Lender and
the documents associated therewith. The Fronting Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
IX with respect to any acts taken or omissions suffered by the Fronting Lender
in connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article IX, included the Fronting Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Fronting Lender.

Section 9.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article IX with respect to any acts taken or omissions suffered by the
Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article IX, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.

Section 9.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,

 

72



--------------------------------------------------------------------------------

disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 9.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other laws.

Section 9.16. Other Agents. The Administrative Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
affiliates) as “syndication agent”, “co-syndication agent”, “managing agent”,
“co-managing agent”, “documentation agent”, “co-documentation agent”, “managing
agent”, “co-managing agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof, but (a) any
such designation shall have no substantive effect, and (b) any such Lender and
its affiliates shall have no additional powers, duties, responsibilities or
liabilities as a result thereof.

ARTICLE X. MISCELLANEOUS

Section 10.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.

 

73



--------------------------------------------------------------------------------

Section 10.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.

Section 10.3. Amendments, Waivers and Consents.

(a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

(b) Exceptions to the General Rule. Notwithstanding the provisions of subsection
(a) of this Section 10.3:

(i) Consent of Affected Lenders. No amendment, modification, waiver or consent
shall (A) extend or increase the Commitment of any Lender without the written
consent of such Lender, (B) extend the date scheduled for payment of any
principal (specifically excluding any prepayments) of or interest on the Loans
or commitment fees payable hereunder without the written consent of each Lender
directly affected thereby, (C) reduce the principal amount of any Loan, the
stated rate of interest thereon (provided that the institution of the Default
Rate or post default interest and a subsequent removal of the Default Rate or
post default interest shall not constitute a decrease in interest rate pursuant
to this Section 10.3) or the stated rate of commitment fees payable hereunder,
the amount of principal to be reimbursed when a Letter of Credit is drawn, or
the stated rate of any Letter of Credit fees payable for the pro rata benefit of
the Lenders, without the consent of each Lender directly affected thereby
(except for periodic adjustments of interest rates and commitment fees resulting
from a change in the Applicable Margin as provided for in this Agreement),
(D) change the manner of pro rata application of any payments made by the
Borrower to the Lenders hereunder, without the consent of each Lender directly
affected thereby, (E) without the unanimous consent of the Lenders, change any
percentage voting requirement, voting rights, or the Required Lenders definition
in this Agreement, (F) without the unanimous consent of the Lenders, release the
Borrower or any Guarantor of Payment or of any material amount of collateral
securing the Obligations, except in connection with a transaction specifically
permitted hereunder, or (G) without the unanimous consent of the Lenders, amend
this Section 10.3 or Section 8.5 or 8.7 hereof.

(ii) Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative

 

74



--------------------------------------------------------------------------------

Agent Fee Letter may be amended or modified by the Administrative Agent and the
Borrower without the consent of any other Lender. No provision of this Agreement
relating to the rights or duties of the Fronting Lender in its capacity as such
shall be amended, modified or waived without the consent of the Fronting Lender.
No provision of this Agreement relating to the rights or duties of the Swing
Line Lender in its capacity as such shall be amended, modified or waived without
the consent of the Swing Line Lender.

(c) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection being referred to as a “Non-Consenting
Lender”), then, so long as the Administrative Agent is not the Non-Consenting
Lender, the Administrative Agent may (and shall, if requested by the Borrower),
at the sole expense of the Borrower, upon notice to such Non-Consenting Lender
and the Borrower, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with the restrictions contained in Section 10.10
hereof) all of its interests, rights and obligations under this Agreement to a
financial institution acceptable to the Administrative Agent and the Borrower
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from such financial institution (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).

(d) Generally. Notice of amendments, waivers or consents ratified by the Lenders
hereunder shall be forwarded by the Administrative Agent to all of the Lenders.
Each Lender or other holder of a Note, or if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent (or
interest in any Loan or Letter of Credit) shall be bound by any amendment,
waiver or consent obtained as authorized by this Section 10.3, regardless of its
failure to agree thereto.

Section 10.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Lender, mailed or delivered to it, addressed to the
address of such Lender specified on the signature pages of this Agreement, or,
as to each party, at such other address as shall be designated by such party in
a written notice to each of the other parties. All notices, statements,
requests, demands and other communications provided for hereunder shall be
deemed to be given or made when delivered (if received during normal business
hours on a Business Day, such Business Day, otherwise the following Business
Day) or two Business Days after being deposited in the mails with postage
prepaid by registered or certified mail, addressed as aforesaid, or sent by
facsimile or electronic communication, in each case of facsimile or electronic
communication with telephonic confirmation of receipt. All notices hereunder
shall not be effective until received. For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an Authorized
Officer, and the Borrower shall hold the Administrative Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.

 

75



--------------------------------------------------------------------------------

Section 10.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all reasonable costs and expenses of the Administrative Agent and all
Related Expenses, including but not limited to (a) syndication, administration,
travel and out-of-pocket expenses, including but not limited to attorneys’ fees
and expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and out-of-pocket expenses of special
counsel for the Administrative Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto. The Borrower also agrees to pay on demand all costs and expenses
(including Related Expenses) of the Administrative Agent and the Lenders,
including reasonable attorneys’ fees and expenses, in connection with the
restructuring or enforcement of the Obligations, this Agreement or any other
Related Writing. In addition, the Borrower shall pay any and all stamp,
transfer, documentary and other taxes, assessments, charges and fees payable or
determined to be payable in connection with the execution and delivery of the
Loan Documents, and the other instruments and documents to be delivered
hereunder, and agrees to hold the Administrative Agent and each Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or failure to pay such taxes or fees. All obligations provided
for in this Section 10.5 shall survive any termination of this Agreement.

Section 10.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this
Section 10.6 for its own gross negligence or willful misconduct, as determined
by a final judgment of a court of competent jurisdiction. All obligations
provided for in this Section 10.6 shall survive any termination of this
Agreement.

Section 10.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by

 

76



--------------------------------------------------------------------------------

reason of such default. The relationship between the Borrower and the Lenders
with respect to the Loan Documents and the other Related Writings is and shall
be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.

Section 10.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.

Section 10.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and all of the
Lenders.

Section 10.10. Lender Assignments.

(a) Assignments of Commitments. Each Lender shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Lender that shall not
be in compliance with this Agreement), without recourse, all or a percentage of
all of the following: (i) such Lender’s Commitment, (ii) all Loans made by that
Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest in any Letter
of Credit or Swing Loan, and any participation purchased pursuant to
Section 2.2(b) or (c) or Section 8.5 hereof.

(b) Prior Consent. No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of the Borrower and the
Administrative Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible Transferee and either wholly-owned by
a Lender or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Lender, or to another Lender), which consent of the Borrower
and the Administrative Agent shall not be unreasonably withheld; provided that
(i) the consent of the Borrower shall not be required if, at the time of the
proposed assignment, any Default or Event of Default shall then exist, and
(ii) the Borrower shall be deemed to have granted its consent unless the
Borrower has objected to such assignment in writing within ten Business Days
after notice thereof. Anything herein to the contrary notwithstanding, any
Lender may at any time make a collateral assignment of all or any portion of its
rights under the Loan Documents to a Federal Reserve Bank, and no such
assignment shall release such assigning Lender from its obligations hereunder.

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Two Million Five Hundred Thousand Dollars ($2,500,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.

 

77



--------------------------------------------------------------------------------

(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as defined below), the
Administrative Agent and the Borrower) either U.S. Internal Revenue Service Form
W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all payments hereunder), and (iii) to agree (for the benefit of the
assignor, the Administrative Agent and the Borrower) to provide to the assignor
Lender (and, in the case of any assignee registered in the Register, to the
Administrative Agent and the Borrower) a new Form W-8ECI or Form W-8BEN, as
applicable, upon the expiration or obsolescence of any previously delivered form
and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such assignee, and to
comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

(g) Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 10.10, (i) the assignee shall become and thereafter be deemed to be
a “Lender” for the purposes of this Agreement, (ii) the assignor shall be
released from its obligations hereunder to the extent that its

 

78



--------------------------------------------------------------------------------

interest has been assigned, (iii) in the event that the assignor’s entire
interest has been assigned, the assignor shall cease to be and thereafter shall
no longer be deemed to be a “Lender” and (iv) the signature pages hereto and the
Register shall be automatically amended, without further action, to reflect the
result of any such assignment.

(i) Administrative Agent to Maintain Register. The Administrative Agent shall
maintain at the address for notices referred to in Section 10.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

Section 10.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

(a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

(b) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;

(d) such Participant shall be bound by the provisions of Section 8.5 hereof, and
the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and

(e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

 

79



--------------------------------------------------------------------------------

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

The Borrower agrees that any Lender that sells participations pursuant to this
Section 10.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.

Section 10.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 10.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(f) and
(g) hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).

Section 10.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.

Section 10.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

80



--------------------------------------------------------------------------------

Section 10.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that it is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of the Administrative Agent)
for investment purposes only and not for the purpose of distribution or resale,
it being understood, however, that each Lender shall at all times retain full
control over the disposition of its assets.

Section 10.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

Section 10.17. Limitations on Liability of the Fronting Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; and
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged. In furtherance and not in
limitation of the foregoing, the Fronting Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation.

Section 10.18. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Fronting Lender or any
other Person against the Administrative Agent, the Fronting Lender, or any other
Lender or the affiliates, directors, officers, employees, attorneys or agents of
any of them for any damages other than actual compensatory damages in respect of
any claim for breach of contract or any other theory of liability arising out of
or related to the transactions contemplated by this Agreement or any of the
other Loan Documents, or any act, omission or event occurring in connection
therewith; and the Borrower, each Lender, the Administrative Agent and the
Fronting Lender hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.

Section 10.19. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.

 

81



--------------------------------------------------------------------------------

Section 10.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

Section 10.21. Judgment Currency.

(a) This is an international transaction in which the obligations of the Credit
Parties under this Agreement to make payment to or for account of the
Administrative Agent or the Lenders in a specified currency (“Original
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any other currency
(“Judgment Currency”) except to the extent that such tender or recovery results
in the effective receipt by the Administrative Agent or such Lender of the full
amount in Original Currency payable to the Administrative Agent or such Lender
under this Agreement.

(b) If the Administrative Agent, on behalf of the Lenders, or any other holder
of the Obligations (the “Applicable Creditor”), obtains a judgment or judgments
against any Credit Party in respect of any sum adjudged to be due to the
Administrative Agent or the Lenders hereunder or under the Notes (the “Judgment
Amount”) in a Judgment Currency other than the Original Currency, the
obligations of such Credit Party in connection with such judgment shall be
discharged only to the extent that (i) on the Business Day following receipt by
the Applicable Creditor of any sum adjudged to be so due in the Judgment
Currency, such Applicable Creditor, in accordance with the normal banking
procedures in the relevant jurisdiction, can purchase the Original Currency with
the Judgment Currency, and (ii) if the amount of Original Currency that could
have been purchased pursuant to subpart (i) above is less than the amount of
Original Currency that could have been purchased with the Judgment Amount on the
date or dates the Judgment Currency was originally due and owing to the
Administrative Agent or the Lenders hereunder (the “Loss”), such Credit Party or
the Borrower, as a separate obligation and notwithstanding any such judgment,
indemnifies the Administrative Agent or such Lender, as the case may be, against
such Loss. The Borrower hereby agrees to such indemnification. For purposes of
determining the equivalent in one currency of another currency as provided in
this Section 10.21, such amount shall include any premium and costs payable in
connection with the conversion into or from any currency. The obligations of the
Credit Parties contained in this Section 10.21 shall survive the termination of
this Agreement and the payment of all other amounts owing hereunder.

Section 10.22. Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, each of the Notes and any other Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of Ohio and the respective rights and obligations of the
Borrower, the Administrative Agent, and the Lenders shall be governed by Ohio
law, without regard to principles of conflicts of laws.

 

82



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. The Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any other Related Writing (except as
otherwise set forth in any Loan Document executed by a Foreign Subsidiary), and
the Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such Ohio state or federal court.
The Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably
waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

[Remainder of page left intentionally blank]

11655234.12

 

83



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

 

Address:   

400 North Ashley Drive

Suite 2800

Tampa, Florida 33602

Attn: Chief Financial Officer

  

SYKES ENTERPRISES, INCORPORATED

 

By: /s/ James T. Holder

Name: James T. Holder

Title: Exec. Vice Pres.

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:   

127 Public Square

Cleveland, Ohio 44114-1306

Attention: Institutional Bank

  

KEYBANK NATIONAL ASSOCIATION

      as the Administrative Agent and as a Lender

 

By: /s/ Shibani Faehnle

      Shibani Faehnle

      Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:   

101 E. Kennedy Blvd.

FL1-400-05-03

Tampa, Florida 33602

Attention: Cameron Cardozo

  

BANK OF AMERICA, N.A.

      as Syndication Agent and as a Lender

 

By: /s/ Cameron Cardozo

      Cameron Cardozo

      Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:   

1441 Brickell Avenue

Miami, Florida 33131

Attention: Corporate Banking

  

HSBC BANK USA, NATIONAL ASSOCIATION

      as Co-Documentation Agent and as a Lender

 

By: /s/ Rafael De Paoli

      Rafael De Paoli

      Vice President, Team Leader

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:   

28 State Street

MS1505

Boston, Massachusettes 02109

Attention: Paul G. Feloney

  

RBS CITIZENS, NATIONAL ASSOCIATION

      as Co-Documentation Agent and as a Lender

 

By: /s/ Paul G. Feloney

      Paul G. Feloney

      Senior Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:   

425 Walnut Street

CN-OH-W8

Cincinnati, Ohio 45202

Attention: Pat McGraw

  

U.S. BANK NATIONAL ASSOCIATION

 

By: /s/ Kenneth R. Fieler

      Kenneth R. Fieler

      Vice President

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

Address:   

3475 Piedmont Road, NE

18th Floor

Atlanta, Georgia 30305

Attention: John Horst

  

JPMORGAN CHASE BANK, N.A.

 

By: /s/ John A. Horst

      John A. Horst

      Credit Executive

 

Signature Page to

Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

GUARANTORS OF PAYMENT

Sykes Enterprises – South Africa, Inc., a Florida corporation

Sykes Realty, Inc., a Florida corporation

ICT Enterprises, Inc., a Delaware corporation

ICT Accounts Receivable Management, Inc., a Delaware corporation

SEI Employment Services, Inc., a Florida corporation

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

PLEDGED SECURITIES

 

Pledgor

   Name of Subsidiary   Jurisdiction
of Subsidiary    Shares      Certificate
Number      Ownership
Percentage  

Sykes Enterprises, Incorporated

   Sykes (Bermuda) Holdings Limited   Bermuda      780,005         5         65
% 

Sykes Enterprises, Incorporated

   Sykes Australia Pty Limited   New South Wales      65         2         65 % 

 

* 100% of non-voting shares and equity interests and 65% of voting shares or
equity interest constitute Pledged Securities

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REVOLVING CREDIT NOTE

 

$            

     May 3, 2012   

FOR VALUE RECEIVED, the undersigned, SYKES ENTERPRISES, INCORPORATED, a Florida
corporation (the “Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of [            ] (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 

[            AND 00/100]

     DOLLARS   

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
The Borrower also agrees to pay any additional amount that is required to be
paid pursuant to Section 10.21 of the Credit Agreement.

As used herein, “Credit Agreement” means the Credit Agreement dated as of May 3,
2012, among the Borrower, the Lenders, as defined therein, KeyBank National
Association, as the lead arranger, sole book runner and administrative agent for
the Lenders (the “Administrative Agent”), Bank of America, N.A., as syndication
agent, HSBC Bank USA, National Association, as co-documentation agent, and RBS
Citizens, National Association, as co-documentation agent, as the same may from
time to time be amended, restated or otherwise modified. Each capitalized term
used herein that is defined in the Credit Agreement and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.

The portions of the principal sum hereof from time to time representing Base
Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note.

 

E-1



--------------------------------------------------------------------------------

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE
CREDIT AGREEMENT, THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

SYKES ENTERPRISES, INCORPORATED By:     Name:     Title:    

 

E-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

SWING LINE NOTE

 

$10,000,000

     May 3, 2012   

FOR VALUE RECEIVED, the undersigned, SYKES ENTERPRISES, INCORPORATED, a Florida
corporation, (the “Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (“Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114-1306 the principal sum of

 

TEN MILLION AND 00/100

     DOLLARS   

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.

As used herein, “Credit Agreement” means the Credit Agreement dated as of May 3,
2012, among the Borrower, the Lenders, as defined therein, KeyBank National
Association, as the lead arranger, sole book runner and administrative agent for
the Lenders (the “Administrative Agent”), Bank of America, N.A., as syndication
agent, HSBC Bank USA, National Association, as co-documentation agent, and RBS
Citizens, National Association, as co-documentation agent, as the same may from
time to time be amended, restated or otherwise modified. Each capitalized term
used herein that is defined in the Credit Agreement and not otherwise defined
herein shall have the meaning ascribed to it in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.

The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided that failure to make
any such entry shall in no way detract from the obligations of the Borrower
under this Note.

If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

 

E-3



--------------------------------------------------------------------------------

This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.

JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THE
CREDIT AGREEMENT, THIS NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

SYKES ENTERPRISES, INCORPORATED By:     Name:     Title:    

 

E-4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

NOTICE OF LOAN

                    , 20            

KeyBank National Association, as the Administrative Agent

127 Public Square

Cleveland, Ohio 44114-0616

Attention: Institutional Bank

Ladies and Gentlemen:

The undersigned, on behalf of SYKES ENTERPRISES, INCORPORATED, a Florida
corporation (the “Borrower”), refers to the Credit Agreement, dated as of May 3,
2012 (the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, the Lenders, as defined in the Credit
Agreement, KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders (the “Administrative Agent”), Bank of
America, N.A., as syndication agent, HSBC Bank USA, National Association, as
co-documentation agent, and RBS Citizens, National Association, as
co-documentation agent, and hereby gives you notice, pursuant to Section 2.5 of
the Credit Agreement that the Borrower hereby requests a Loan under the Credit
Agreement, and in connection therewith sets forth below the information relating
to the Loan (the “Proposed Loan”) as required by Section 2.5 of the Credit
Agreement:

 

  (a) The Business Day of the Proposed Loan is             , 20    .

 

  (b) The amount of the Proposed Loan is $            .

 

  (c) The Proposed Loan is to be a Base Rate Loan             / Eurodollar Loan
            / Alternate Currency Loan             / Swing Loan             .
(Check one.)

 

  (d) If the Proposed Loan is LIBOR Fixed Rate Loan, the Interest Period
requested is one month             , two months             , three months
            , six months             . (Check one.)

 

  (e) If the Proposed Loan is an Alternate Currency Loan, the Alternate Currency
requested is             .

The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:

(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects, before and after giving effect to the
Proposed Loan and the application of the proceeds therefrom, as though made on
and as of such date;

 

E-5



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing, or would result from such Proposed
Loan, or the application of proceeds therefrom, that constitutes a Default or
Event of Default; and

(iii) the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.

 

SYKES ENTERPRISES, INCORPORATED By:     Name:     Title:    

 

E-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

For Fiscal Quarter ended             

THE UNDERSIGNED HEREBY CERTIFIES THAT:

(1) I am the duly elected President or Chief Financial Officer of SYKES
ENTERPRISES, INCORPORATED, a Florida corporation (the “Borrower”);

(2) I am familiar with the terms of that certain Credit Agreement, dated as of
May 3, 2012, among the Borrower, the lenders party thereto (together with their
respective successors and assigns, collectively, the “Lenders”), as defined in
the Credit Agreement, KEYBANK NATIONAL ASSOCIATION, as the Administrative Agent,
Bank of America, N.A., as syndication agent, HSBC Bank USA, National
Association, as co-documentation agent, and RBS Citizens, National Association,
as co-documentation agent (as the same may from time to time be amended,
restated or otherwise modified, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), and the terms of the other Loan
Documents, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Borrower
and its Subsidiaries during the accounting period covered by the attached
financial statements;

(3) The review described in paragraph (2) above did not disclose, and I have no
knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;

(4) The representations and warranties made by the Borrower contained in each
Loan Document are true and correct in all material respects as though made on
and as of the date hereof; and

(5) Set forth on Attachment I hereto are calculations of the financial covenants
set forth in Section 5.7 of the Credit Agreement, which calculations show
compliance with the terms thereof.

IN WITNESS WHEREOF, I have signed this certificate the             day of
            , 20            .

 

SYKES ENTERPRISES, INCORPORATED By:     Name:     Title:    

 

E-7



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
            (the “Assignor”) and             (the “Assignee”) is dated as of
            , 20    . The parties hereto agree as follows:

1. Preliminary Statement. Assignor is a party to a Credit Agreement, dated as of
May 3, 2012 (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”), among SYKES ENTERPRISES, INCORPORATED, a
Florida corporation (the “Borrower”), the lenders party thereto (together with
their respective successors and assigns, collectively, the “Lenders” and,
individually, each a “Lender”), KEYBANK NATIONAL ASSOCIATION, as the lead
arranger, sole book runner and administrative agent for the Lenders (the
“Administrative Agent”), Bank of America, N.A., as syndication agent, HSBC Bank
USA, National Association, as co-documentation agent, and RBS Citizens, National
Association, as co-documentation agent. Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

2. Assignment and Assumption. Assignor hereby sells and assigns to Assignee, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to (a) the Commitment, (b) any Loan
made by Assignor that is outstanding on the Assignment Effective Date,
(c) Assignor’s interest in any Letter of Credit outstanding on the Assignment
Effective Date, (d) any Note delivered to Assignor pursuant to the Credit
Agreement, and (e) the Credit Agreement and the other Related Writings. After
giving effect to such sale and assignment and on and after the Assignment
Effective Date, Assignee shall be deemed to have a “Commitment Percentage” under
the Credit Agreement equal to the Commitment Percentage set forth in subpart
II.A on Annex 1 hereto and an Assigned Amount as set forth on subpart I.B of
Annex 1 hereto (hereinafter, the “Assigned Amount”).

3. Assignment Effective Date. The Assignment Effective Date (the “Assignment
Effective Date”) shall be [            ,             ] (or such other date
agreed to by the Administrative Agent). On or prior to the Assignment Effective
Date, Assignor shall satisfy the following conditions:

(a) receipt by the Administrative Agent of this Assignment Agreement, including
Annex 1 hereto, properly executed by Assignor and Assignee and accepted and
consented to by the Administrative Agent and, if necessary pursuant to the
provisions of Section 10.10(b) of the Credit Agreement, by the Borrower;

(b) receipt by the Administrative Agent from Assignor of a fee of Three Thousand
Five Hundred Dollars ($3,500), if required by Section 10.10(d) of the Credit
Agreement;

 

E-8



--------------------------------------------------------------------------------

(c) receipt by the Administrative Agent from Assignee of an administrative
questionnaire, or other similar document, which shall include (i) the address
for notices under the Credit Agreement, (ii) the address of its Lending Office,
(iii) wire transfer instructions for delivery of funds by the Administrative
Agent, and (iv) such other information as the Administrative Agent shall
request; and

(d) receipt by the Administrative Agent from Assignor or Assignee of any other
information required pursuant to Section 10.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.

4. Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay to Assignor, on the Assignment Effective Date, the
amount agreed to by Assignee and Assignor. Any interest, fees and other payments
accrued prior to the Assignment Effective Date with respect to the Assigned
Amount shall be for the account of Assignor. Any interest, fees and other
payments accrued on and after the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignee. Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.

5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, the Borrower, the Administrative Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 10.10 of the Credit Agreement; (c) Assignee confirms that it is able to
fund the Loans and the Letters of Credit as required by the Credit Agreement;
(d) Assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the Related
Writings are required to be performed by it as a Lender thereunder; and
(e) Assignee represents that it has reviewed each of the Loan Documents. It is
understood and agreed that the assignment and assumption hereunder are made
without recourse to Assignor and that Assignor makes no representation or
warranty of any kind to Assignee and shall not be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of the Credit Agreement or any Related Writings, (ii) any
representation, warranty or statement made in or in connection with the Credit
Agreement or any of the Related Writings, (iii) the financial condition or
creditworthiness of the Borrower or any Guarantor of Payment, (iv) the
performance of or compliance with any of the terms or provisions of the Credit
Agreement or any of the Related Writings, (v) the inspection of any of the
property, books or records of the Borrower, or (vi) the validity,
enforceability, perfection, priority, condition, value or sufficiency of any
collateral securing or purporting to secure the Loans or Letters of Credit.
Neither Assignor nor any of its officers, directors, employees, agents or
attorneys shall be liable for any mistake, error of judgment, or action taken or
omitted to be taken in connection with the Loans, the Letters of Credit, the
Credit Agreement or the Related Writings, except for its or their own gross
negligence or willful misconduct. Assignee appoints the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof.

 

E-9



--------------------------------------------------------------------------------

6. Indemnity. Assignee agrees to indemnify and hold Assignor harmless against
any and all losses, cost and expenses (including, without limitation, attorneys’
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee’s performance or non-performance of obligations assumed
under this Assignment Agreement.

7. Subsequent Assignments. After the Assignment Effective Date, Assignee shall
have the right, pursuant to Section 10.10 of the Credit Agreement, to assign the
rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the Related Writings, or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Credit Agreement or any of the Related Writings has been
obtained, (b) the assignee under such assignment from Assignee shall agree to
assume all of Assignee’s obligations hereunder in a manner satisfactory to
Assignor, and (c) Assignee is not thereby released from any of its obligations
to Assignor hereunder.

8. Reductions of Aggregate Amount of Commitments. If any reduction in the Total
Commitment Amount occurs between the date of this Assignment Agreement and the
Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.

9. Acceptance of the Administrative Agent; Notice by Assignor. This Assignment
Agreement is conditioned upon the acceptance and consent of the Administrative
Agent and, if necessary pursuant to Section 10.10 of the Credit Agreement, upon
the acceptance and consent of the Borrower; provided that the execution of this
Assignment Agreement by the Administrative Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent.

10. Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.

11. Governing Law. This Assignment Agreement shall be governed by the laws of
the State of Ohio, without regard to conflicts of laws.

12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.

13. Counterparts. This Assignment Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

E-10



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW,
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE AGENT, ANY OF
THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

            [NAME OF THE ASSIGNOR]

Address:

                                            

Attn:

           By:        

Phone:

           Name:        

Fax:

           Title:     

 

            [NAME OF THE ASSIGNOR]

Address:

                                            

Attn:

           By:        

Phone:

           Name:        

Fax:

           Title:     

 

Accepted and Consented to this             day

of             , 20    :

  

Accepted and Consented to this          day

of             , 20        :

 

KEYBANK NATIONAL ASSOCIATION

    as the Administrative Agent

      [SYKES ENTERPRISES, INCORPORATED]                      By:     

By:

           Name:     

Name:

           Title:     

Title:

             

 

E-11



--------------------------------------------------------------------------------

ANNEX 1

TO

ASSIGNMENT AND ACCEPTANCE AGREEMENT

On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

 

I. INTEREST BEING ASSIGNED TO ASSIGNEE

 

        A. Assigned Percentage                %         B. Assigned Amount   
$            

 

II. ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)

 

        A. Assignee’s Commitment Percentage                under the Credit
Agreement                %

 

        B. Assignee’s Commitment Amount under                the Credit
Agreement    $            

 

III. ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)

 

        A. Assignor’s Commitment Percentage                under the Credit
Agreement                %

 

        B. Assignor’s Commitment Amount                under the Credit
Agreement    $            

 

E-12



--------------------------------------------------------------------------------

EXHIBIT F

MANDATORY COSTS

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the relevant Lenders’ Additional Cost Rates (weighted in
proportion to the percentage participation of each such Lender in the relevant
LIBOR Fixed Rate Loan) and will be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all LIBOR
Fixed Rate Loans made from that Facility Office) of complying with the minimum
reserve requirements of the European Central Bank in respect of loans made from
that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a LIBOR Fixed Rate Loan in Pounds Sterling:

 

  LOGO [g347677g57j39.jpg]    per cent. per annum

 

  (b) in relation to a LIBOR Fixed Rate Advance in any currency other than
Pounds Sterling:

 

  LOGO [g347677g40y59.jpg]    per cent. per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the LIBOR Fixed Rate Loan is an Unpaid Sum, the
additional rate of interest specified in Section 2.3(c) of the Credit Agreement)
payable for the relevant Interest Period on the LIBOR Fixed Rate Loan.

 

E-13



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to that
Lender on interest bearing Special Deposits.

 

  E is designed to compensate relevant Lenders for amounts payable under the
Fees Rules and is calculated by the Administrative Agent as being the average of
the most recent rates of charge supplied by the relevant Lenders to the
Administrative Agent pursuant to paragraph 7 below and expressed in pounds per
£1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under the Credit
Agreement;

 

  (c) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules;

 

  (f) “Participating Member State”“ means any member state of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union; and

 

  (g) “Unpaid Sum” means any sum due and payable but unpaid by the Borrower
under the Loan Documents.

 

E-14



--------------------------------------------------------------------------------

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 percent will be included in the formula as 5 and
not as 0.05). A negative result obtained by subtracting D from B shall be taken
as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each relevant Lender shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Lender to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Lender as being the average of the Fee Tariffs applicable to
that Lender for that financial year) and expressed in pounds per £1,000,000 of
the Tariff Base of that Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender pursuant to paragraphs 3, 7 and 8 above is true and correct in all
respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

E-15



--------------------------------------------------------------------------------

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the relevant Lenders, determine and notify to all parties hereto
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

E-16